Case 18-10752-VFP     Doc 453    Filed 11/13/20 Entered 11/13/20 15:55:17      Desc Main
                                Document     Page 1 of 56



 McMANIMON, SCOTLAND & BAUMANN, LLC
 75 Livingston Avenue, Suite 201
 Roseland, NJ 07068
 (973) 622-1800
 Anthony Sodono, III (asodono@msbnj.com)
 Sari B. Placona (splacona@msbnj.com)
 Counsel to William Focazio, MD, P.A. and
 Endo Surgical Center of North Jersey, P.C.,
 Chapter 11 Debtors and Debtors-in-Possession

                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF NEW JERSEY


 In re:                                           Case No. 18-10752 (VFP)
                                                  Jointly Administered
 WILLIAM FOCAZIO, MD, P.A. and
 ENDO SURGICAL CENTER OF NORTH                    Chapter 11
 JERSEY, P.C.
                                                  Honorable Vincent F. Papalia, U.S.B.J.
          Debtors.


        SECOND AMENDED DISCLOSURE STATEMENT PURSUANT TO
     SECTION 1125 OF THE BANKRUPTCY CODE DESCRIBING CHAPTER 11
   PLAN OF REORGANIZATION PROPOSED BY THE DEBTORS-IN-POSSESSION

          PLEASE     READ   THIS     DISCLOSURE      STATEMENT         (“DISCLOSURE

 STATEMENT”)         CAREFULLY.      THIS    SECOND      AMENDED         DISCLOSURE

 STATEMENT CONTAINS INFORMATION THAT MAY BEAR UPON YOUR

 DECISION TO ACCEPT OR REJECT THE PLAN OF REORGANIZATION. THE

 DEBTORS BELIEVE THAT THIS PLAN IS IN THE BEST INTEREST OF THE

 CREDITORS AND THAT THE PLAN IS FAIR AND EQUITABLE. THE DEBTORS

 URGE THAT THE VOTER ACCEPT THE PLAN. IF YOU VOTED ON THE DEBTORS

 PRIOR PLAN YOU NEED NOT TO SUBMIT ANOTHER VOTE AS THE PLAN OF

 REORGANIZATION DESCRIBED HEREIN TREATS CREDITORS THE SAME AS

 THE PRIOR PLAN.
Case 18-10752-VFP       Doc 453    Filed 11/13/20 Entered 11/13/20 15:55:17      Desc Main
                                  Document     Page 2 of 56



                                           McMANIMON, SCOTLAND,
                                           & BAUMANN, LLC
                                           Counsel to William Focazio, MD, P.A. and
                                           Endo Surgical Center of North Jersey, P.C.,
                                           Chapter 11 Debtors and Debtors-in-Possession

                                           By:   /s/ Anthony Sodono, III
                                                  ANTHONY SODONO, III
                                                   SARI B. PLACONA

                                           WILLIAM FOCAZIO, MD, P.A. and ENDO
                                           SURGICAL CENTER OF NORTH JERSEY,
                                           P.C.



                                           By:   /s/ William J. Focazio
                                                 WILLIAM J. FOCAZIO
 November 13, 2020




 4848-8167-6242, v. 1
Case 18-10752-VFP                 Doc 453        Filed 11/13/20 Entered 11/13/20 15:55:17                                  Desc Main
                                                Document     Page 3 of 56



                                                  TABLE OF CONTENTS

                                                                                                                                PAGE


 I. INTRODUCTION ....................................................................................................................... 3
     A. Purpose of This Document ......................................................................................... 3
     B. Confirmation Procedures ........................................................................................... 4
        1. Time and Place of the Confirmation Hearing ...................................................... 5
        2. Deadline For Voting For or Against the Plan...................................................... 5
        3. Deadline For Objecting to the Confirmation of the Plan ..................................... 6
        4. Identity of Person to Contact for More Information Regarding the Plan ............. 6
     C. Disclaimer ................................................................................................................. 6
 II. BACKGROUND ...................................................................................................................... 7
     A. Background of Debtor ................................................................................................ 7
     B. Circumstances Leading To Bankruptcy ...................................................................... 9
     C. First Commerce Bank .............................................................................................. 10
 III. THE DEBTOR’S BANKRUPTCY ....................................................................................... 11
     A. The Debtor’s Chapter 11 Filing. ............................................................................... 11
        1. Motion for Joint Administration ....................................................................... 11
        2. Motion for an Order Authorizing the Interim and Final Use of Cash Collateral 11
        3. Debtor’s Motion for an Interim Order and a Final Order (i) Prohibiting Utility
        Companies From Discontinuing, Altering, or Refusing Service; (ii) Deeming Utility
        Companies to Have Adequate Assurance of Payment; and (iii) Establishing
        Procedures for Resolving Requests for Additional Assurance Pursuant to 11 U.S.C.
        §§ 105(a) and 366................................................................................................ 12
        4. The Debtor’s Motion for Authority to Continue to Use Existing Bank Accounts
        and Business Forms Pursuant to 11 U.S.C. §§ 105(a) and 363(c) ......................... 12
        5. Debtor’s Motion for an Order Pursuant to 11 U.S.C. §§ 105(a), 507(a)(4) and
        507(a)(5): (i) Authorizing the Debtor to Pay Certain Pre-Petition Wages, Salaries,
        Withholding and Payroll-Related Taxes for Pre-Petition Periods; (ii) Directing All
        Banks to Honor Pre-Petition Checks for Payment of Pre-Petition Employee
        Obligations; and (iii) Authorizing the Debtor to Honor Workers’ Compensation and
        Certain Employee Benefit Obligations ................................................................. 12
        6. Motion for an Order Directing Credit Card Processors to Honor their Contracts
        with the Debtor Pending Assumption or Rejection Under 11 U.S.C. §§ 365 and
        105(a) ................................................................................................................. 13
     B. Significant Events During the Bankruptcy ............................................................... 13
        1. Bankruptcy Proceedings .................................................................................. 13
        2. Procedures Implemented to Resolve Financial Problems .................................. 19
        3. Current and Historical Conditions .................................................................... 19
 IV. SUMMARY OF THE PLAN OF LIQUIDATION .............................................................. 20
     A. What Creditors Will Receive Under the Proposed Plan ............................................ 20
     B. Unclassified Claims ................................................................................................. 20
        1. Administrative Expenses and Fees ................................................................... 21
        2. Fee Claims ....................................................................................................... 21
        3. Priority Tax Claims ......................................................................................... 24
Case 18-10752-VFP                 Doc 453       Filed 11/13/20 Entered 11/13/20 15:55:17                                Desc Main
                                               Document     Page 4 of 56



     C. Classified Claims and Interests ................................................................................ 34
        1. Classes of Secured Claims ............................................................................... 34
        2. Classes of Priority Unsecured Claims .............................................................. 34
        3. Class of General Unsecured Claims ................................................................. 35
        4. Class of Interests ............................................................................................. 35
     D. Means of Effectuating the Plan ................................................................................ 35
        1. Funding for the Plan ........................................................................................ 35
     E. Other Provisions of the Plan .................................................................................... 36
        1. Executory Contracts and Unexpired Leases ...................................................... 36
        2. Changes in Rates Subject to Regulatory Commission Approval ........................ 37
        3. Retention of Jurisdiction .................................................................................. 37
        4. Procedures for Resolving Contested Claims ..................................................... 39
        5. Effective Date .................................................................................................. 39
        6. Modification .................................................................................................... 39
     F. Tax Consequences of Plan ....................................................................................... 40
     G. Risk Factors ............................................................................................................. 40
 V. CONFIRMATION REQUIREMENTS AND PROCEDURES ............................................. 41
     A. Who May Vote or Object to the Debtor’s Plan of Reorganization ............................ 41
        1. Who May Object to Confirmation of the Plan .................................................. 41
        2. Who May Vote to Accept/Reject the Plan ........................................................ 41
        3. Who Is Not Entitled to Vote ............................................................................. 42
        4. Who Can Vote in More Than One Class ........................................................... 43
        5. Votes Necessary to Confirm the Plan ................................................................ 43
        6. Votes Necessary for a Class to Accept the Plan................................................. 43
        7. Treatment of Nonaccepting Classes ................................................................. 43
        8. Request for Confirmation Despite Nonacceptance by Impaired Class(es) ......... 44
     H. Liquidation Analysis ................................................................................................ 44
     I. Feasibility ................................................................................................................ 47
 VI. EFFECT OF CONFIRMATION OF PLAN .......................................................................... 49
     A. Discharge ................................................................................................................. 49
     B. Release of Claims .................................................................................................... 50
        1. Release ............................................................................................................ 50
        2. Settlement of Claims and Controversies; General Injunction ............................ 51
     C. Revesting of Property in the Debtors........................................................................ 52
     D. Modification of Plan ................................................................................................ 52
     E. Post-Confirmation Conversion/Dismissal ................................................................. 52
     F. Closing of Case ........................................................................................................ 54




                                                                   ii
 4848-8167-6242, v. 1
Case 18-10752-VFP        Doc 453    Filed 11/13/20 Entered 11/13/20 15:55:17             Desc Main
                                   Document     Page 5 of 56



                                                 I.

                                        INTRODUCTION

         William Focazio, MD, P.A. (“Focazio MD PA”), and Endo Surgical Center of North

 Jersey, P.C. (“Endo Surgical”) (collectively, the “Debtors”) are the Debtors and Debtors-in-

 Possession in the instant chapter 11 bankruptcy case. On January 13, 2018, the Debtors each

 commenced their own bankruptcy case by filing a voluntary chapter 11 petition under the United

 States Bankruptcy Code (the “Code”), 11 U.S.C. § 101, et seq. Chapter 11 of the Code allows the

 Debtor to propose a plan of reorganization.

         The plan may provide for the Debtors to reorganize by continuing to operate, to liquidate,

 or a combination of both. THE DOCUMENT YOU ARE READING IS THE DISCLOSURE

 STATEMENT (“DISCLOSURE STATEMENT”) FOR THE PLAN OF REORGANIZATION

 (the “Plan”) WHICH IS ANNEXED AS EXHIBIT A. This is a reorganization plan.

    A.      Purpose of This Document

         This Disclosure Statement summarizes what is in the Plan and tells you certain information

 relating to the Plan and the process the Court follows in determining whether or not to confirm the

 Plan.

         READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO KNOW

 ABOUT:

                (1)    WHO CAN VOTE OR OBJECT,

                (2)    THE PROPOSED TREATMENT OF YOUR CLAIM (i.e., what your
                       claim will receive if the Plan is confirmed), AND HOW THIS
                       TREATMENT COMPARES TO WHAT YOU WOULD RECEIVE IN
                       A CHAPTER 7 LIQUIDATION,

                (3)    THE HISTORY OF THE DEBTORS AND SIGNIFICANT EVENTS
                       DURING THE BANKRUPTCY,



                                                 3
Case 18-10752-VFP              Doc 453    Filed 11/13/20 Entered 11/13/20 15:55:17            Desc Main
                                         Document     Page 6 of 56



                        (4)   WHAT THE COURT WILL CONSIDER WHEN DECIDING
                              WHETHER TO CONFIRM THE PLAN,

                        (5)   THE EFFECT OF CONFIRMATION, AND

                        (6)   THE FEASIBILITY OF THE PLAN.

           This Disclosure Statement cannot tell you everything about your rights. You should

 consider consulting your own lawyer to obtain more specific advice on how this Plan will affect

 you and what is the best course of action for you.

           Be sure to read the Plan as well as the Disclosure Statement. If there are any inconsistencies

 between the Plan and the Disclosure Statement, the Plan provisions will govern. Bankruptcy Code

 Section 1125 requires a Disclosure Statement to contain “adequate information” concerning the

 Plan. The term “adequate information” is defined in Code Section 1125(a) as “information of a

 kind, and in sufficient detail,” about the Debtors and their operations “that would enable a

 hypothetical reasonable investor typical of holders of claims or interests” of the Debtors to

 make an informed judgment about accepting or rejecting the Plan. The Bankruptcy Court (“Court”)

 has determined that the information contained in this Disclosure Statement is adequate, and it has

 approved this document in accordance with Bankruptcy Code Section 1125.

           This Disclosure Statement is provided to each creditor whose claim has been scheduled by

 the Debtors or who have filed a proof of claim against the Debtors as of the date of approval of this

 Disclosure Statement. Under the Bankruptcy Code, your acceptance of the Plan may not be solicited

 unless you receive a copy of this Disclosure Statement prior to or concurrently with such solicitation.

      B.        Confirmation Procedures

           Persons Potentially Eligible to Vote on the Plan

           In determining acceptance of the Plan, votes will only be counted if submitted by a creditor

 whose claim is duly scheduled by the Debtors as undisputed, non-contingent and unliquidated, or


                                                     4
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453    Filed 11/13/20 Entered 11/13/20 15:55:17                Desc Main
                                        Document     Page 7 of 56



 who, prior to the hearing on confirmation of the Plan, has filed with the Court a proof of claim

 which has not been disallowed or suspended prior to computation of the votes on the Plan. The

 Ballot Form that you received does not constitute a proof of claim. If you are uncertain whether

 your claim has been correctly scheduled, you should check the Debtors’ Schedules, which are on

 file at the office of the Clerk of the Bankruptcy Court located at: United States Bankruptcy Court,

 Martin Luther King Federal Building & Courthouse, 50 Walnut Street, Third Floor, Newark, New

 Jersey 07102. The Clerk of the Bankruptcy Court will not provide this information by telephone.

           THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS

 DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT

 YET BINDING ON ANYONE. IF THE COURT, HOWEVER, LATER CONFIRMS THE

 PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTORS AND ON ALL

 CREDITORS AND INTEREST HOLDERS IN THIS CASE. IF YOU VOTED ON THE PRIOR

 PLAN YOU NEED NOT SUBMIT ANOTHER VOTE AS THE TREATMENT IN THIS PLAN

 IS THE SAME AS THE PRIOR PLAN.

                        1.   Time and Place of the Confirmation Hearing

           The hearing at which the Court will determine whether to confirm the Plan will take place

 on November 24, 2020, at _2:00 p.m., in Courtroom 3B, United States Bankruptcy Court, Martin

 Luther King Jr. Federal Building & Courthouse, 50 Walnut Street, Third Floor, Newark, New Jersey

 07102. Due to COVID-19, the hearing will be held telephonically.

                        2.   Deadline For Voting For or Against the Plan

           If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot and

 return the ballot in the enclosed envelope to Anthony Sodono, III, Esq. and Sari B. Placona, Esq. at

 McManimon, Scotland, & Baumann, LLC, 75 Livingston Avenue, Suite 201, Roseland, New Jersey



                                                       5
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453       Filed 11/13/20 Entered 11/13/20 15:55:17        Desc Main
                                           Document     Page 8 of 56



 07068, on or before November 20, 2020. If you voted on the prior plan you need not revote and

 your prior vote will be accepted and counted. Nothing in this plan changes the treatment of any

 claims set forth in the prior plan.

           Your ballot must be received by November _20, 2020, or it will not be counted.

                        3.   Deadline For Objecting to the Confirmation of the Plan

           Objections to the confirmation of the Plan must be filed with the Court and served upon

 Anthony         Sodono,     III,   Esq.     (asodono@msbnj.com)   and    Sari   B.   Placona,    Esq.

 (splacona@msbnj.com) at McManimon, Scotland, & Baumann, LLC, 75 Livingston Avenue, Suite

 201, Roseland, New Jersey 07068 by November _20, 2020.

                        4.   Identity of Person to Contact for More Information Regarding the
                             Plan

           Any interested party desiring further information about the Plan should contact the Debtors’

 counsel, Anthony Sodono, III, Esq. and Sari B. Placona, Esq. at McManimon, Scotland, &

 Baumann, LLC, 75 Livingston Avenue, Suite 201, Roseland, New Jersey 07068, telephone (973)

 622-1800 or by emailing at the email addresses set forth in paragraph 3 above.

      C.        Disclaimer

           The financial data relied upon in formulating the Plan is based on the Debtors’ books and

 records as well as the opinion of Dr. William J. Focazio regarding future business prospects. The

 information contained in this Disclosure Statement is provided by the Debtors and their

 professionals. The Debtors represent that everything stated in the Disclosure Statement is true

 to the Debtors’ best knowledge, information, and belief.

           PLEASE NOTE THAT THE APPROVAL OF THIS DISCLOSURE STATEMENT BY

 THE BANKRUPTCY COURT DOES NOT CONSTITUTE A RULING ON THE MERITS,

 FEASIBILITY OR DESIRABILITY OF THE PLAN.


                                                      6
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453    Filed 11/13/20 Entered 11/13/20 15:55:17             Desc Main
                                      Document     Page 9 of 56



                                                   II.

                                           BACKGROUND

      A.        Background of Debtor

           Focazio MD PA is a professional association gastroenterology medical practice organized

 in the State of New Jersey. The practice is located at 999 Clifton Avenue, Clifton, New Jersey

 (the “Property”). The Property was previously owned by DVCO, LLC (“DVCO”). DVCO is

 owned by William J. Focazio, M.D. (“Dr. Focazio”). Pursuant to an agreement with First

 Commerce Bank (“FCB”) (Doc. 391), the Property was conveyed to FCB. Focazio MD PA

 remains at the Property as a tenant pursuant to the FCB settlement agreement on a month to month

 lease.

           Endo Surgical is a surgical center located at the Property that performs elective surgeries.

 Endo Surgical is owned by Dr. Focazio. Endo Surgical remains at the Property pursuant to the

 FCB settlement.        As set forth more fully in the settlement agreement, there is a two-year

 lease/purchase option for the Property. Endo Surgical operates on the second floor of the Property.

 Dr. Focazio operates his medical practice out of the first floor.

           Debtors’ revenues are generated by three sources: (1) surgeries and other medical

 procedures performed by Dr. Focazio, (2) facility/surgical room fees, and (3) surgeries performed

 by other third-party physicians operating at the facility.

           Focazio MD PA currently employs approximately four (4) full-time employees. Endo

 Surgical currently employs approximately three (3)) employees.

           On or about January 23, 2015, DVCO entered into a certain commercial lease with the

 Debtors for a portion of the Property. On December 5, 2016, the Honorable Thomas J. Laconte,

 P.J., Ch., entered an order appointing Lawrence J. Thomson as receiver (the “Receiver”), of the



                                                    7
 4848-8167-6242, v. 1
Case 18-10752-VFP          Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                  Desc Main
                                  Document    Page 10 of 56



 Property (the “Order”). The Order empowered the Receiver with care and possession of the

 Property. As a result of the Receiver’s Order and ultimately facing an eviction at the hands of the

 Receiver and to protect its businesses, the Debtors filed for protection under Chapter 11, Title 11

 of the United States Code (“Bankruptcy Code”) to reorganize their affairs.

           Prior to and since the filing date, the Debtors have had difficulty collecting their medical

 receivables due, in part, to inexperienced and careless staff leading to faulty infrastructure and

 certain issues with insurance companies. For example, Debtors’ insurance claims were “flagged”

 by certain insurers as not having all the required data to process the claims. Such data was

 ministerial in nature, however, Debtors’ staff failed to provide the correct information resulting in

 denial of the claims. The Debtors are now much better positioned to collect aged receivables and

 more importantly, on a go forward basis, due to hiring more experienced and more diligent

 personnel. Also, the Management Company (described more fully herein) will assist the Debtors

 by infusing funds into operations when needed and managing the facility to ensure a more effective

 and fluid collection process. Further, the Debtors were shut down from May through September

 2019, due in part, to ministerial error by prior staff to reapply for accreditation with the Department

 of Health which was ultimately rectified. The Debtors are now poised to increase their businesses

 upon exiting bankruptcy.

           Due to COVID-19, the Debtors’ operations ceased as a result of the State of New Jersey

 shuttering all elective surgeries. During the shutdown, Dr. Focazio registered to volunteer his

 services to confront the pandemic. Dr. Focazio was not called into service by the State of New

 Jersey to assist in the pandemic, however, he was on standby and ready, willing and able to help

 in any manner required. Moreover, Dr. Focazio inventoried his medical equipment including

 ventilators to prepare to help patients at his surgery center. Further, he prepared his surgical units



                                                    8
 4848-8167-6242, v. 1
Case 18-10752-VFP          Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17             Desc Main
                                  Document    Page 11 of 56



 to assist any Covid-19 patients requiring life-saving care. Thus, due to the pandemic, Dr. Focazio

 could not generate any funds. Now, however, Dr. Focazio is generating revenues by conducting

 extensive COVID testing and is again examining patients. The Debtors anticipates a rash of new

 business since many patients have not been willing to visit their doctors during the pandemic.

 Suffice to say, operations are resuming in the ordinary course of business.

           Dr. Focazio has successfully obtained a pool of potential new clients. He is also hiring

 other physicians to perform surgeries to increase profits. For example, one doctor will perform

 bariatric surgery as well as general surgery. Another will perform endoscopy procedures and hiatal

 hernia repairs. A third doctor will perform joint and orthopedic treatments. A fourth doctor will

 perform pain treatment. The Doctor is also exploring other disciplines to increase revenues.

 Further, since the Management Company will be overseeing operations which allows Dr. Focazio

 to concentrate of solely practicing medicineand avoid administrative duties. The Management

 Company is also bringing in other doctors.

      B.        Circumstances Leading To Bankruptcy

           On or about January 23, 2015, DVCO entered into a certain commercial lease with the

 Debtors for a portion of the Property. On December 5, 2016, the Honorable Thomas J. Laconte,

 P.J., Ch. (the “Receiver”), entered an order appointing Lawrence J. Thomson as receiver of the

 Property (the “Order”).

           The Order empowered the Receiver with care and possession of the Property. Pursuant to

 the Order, the Debtor was directed to pay to the Receiver all rents. The Receiver was authorized

 to prosecute all legal proceedings necessary to protect the Property. The Receiver stated that no

 payments were made by the Debtors during the term of the receivership.

           On November 17, 2017, the Receiver demanded payment for all outstanding rent. On



                                                  9
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                Desc Main
                                    Document    Page 12 of 56



 November 29, 2017, the Receiver filed a Verified Complaint against the Debtor and DVCO in the

 Superior Court of New Jersey, Law Division, Special Civil Part, Landlord Tenant Division, Passaic

 County (the “Passaic County Matter”). An eviction proceeding in the Passaic County Matter was

 scheduled for January 16, 2018 which resulted in the Debtors filing for bankruptcy protection.

      The Debtors were harmed by poor back office infrastructure and it is believed there are multi-

 millions of uncollectible accounts receivables. In addition, HMO’s have forced physicians to

 accept less for services and medical reimbursement payments are processed more slowly and at a

 reduced rate.          The Debtors are hopeful with their new contemplated doctors and unique

 disciplines, they will generate higher profit surgeries/services and increase the facility fees.

      C.        First Commerce Bank

           On February 27, 2020, Focazio MD PA, along with Endo Surgical and Dr. Focazio

 individually, filed a Motion (I) Approving Settlement and Compromise Pursuant to 11 U.S.C. §

 105(A) and Fed. R. Bankr. P. 9019; (II) Permitting Debtor to Enter Into Modified Leases; (III)

 Resolving First Commerce Bank’s Claims; and (IV) Granting Related Relief (the “Settlement

 Motion”).        The Settlement Motion approved a forbearance agreement and deed-in-lieu of

 foreclosure agreement. Approval of the settlement was a major part of the Debtors moving forward

 with their plan of reorganization. Significantly, the settlement calls for a release of over $7 million

 in secured claims as long as the settlement is adhered to.

           FCB, the Debtors, and the various non-debtor and debtor persons and entities indebted to

 FCB on account of the loans and other obligations, the parties, including the Debtors, have agreed

 upon terms which are set forth in the Agreement. Such terms release substantial claims against

 several parties.

           Specifically, in connection with the Agreement (including the releases of FCB and FCB



                                                   10
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17              Desc Main
                                     Document    Page 13 of 56



 related persons and entities set forth therein), the following was approved: (a) Leases between FCB

 and the Debtor will be modified to: (i) fix the rents payable to FCB; (ii) provide for the termination

 of the Leases upon the maturity of the Agreement; (c) authorize the Tenant(s) to commence the

 modified Lease payments directly to FCB; (d) approve agreements between FCB and the Debtor

 concerning the allowance and treatment of FCB’s claims; (e) FCB agrees to vote in favor of the

 Debtor’s and affiliates plans of reorganization. Most significantly, the settlement authorized the

 Debtor to remain at the Property under a two-year lease with an option to acquire the Property.

 The right to acquire the property is also a significant inducement to the Management Company

 since it may want to partner with Dr. Focazio and/or Debtors to acquire an interest in the property

 at 999 Clifton Ave., Clifton, New Jersey. This allows the Debtors to maintain their on-going

 business in the same space without any moving and renovation costs.

                                                  III.

                                   THE DEBTOR’S BANKRUPTCY

      A.        The Debtor’s Chapter 11 Filing.

           The Debtors each filed their own voluntary Chapter 11 petition on January 13, 2018 (the

 “Petition Date”). Concurrently with the filing of its chapter 11 petition, the Debtors filed certain

 motions and proposed Orders (collectively, the “First-Day Orders”):

                        1.   Motion for Joint Administration

           The Debtors sought entry of an order jointly administering their case. On January 19, 2018,

 the Court entered an Order granting joint administration of the Debtors’ cases. Docket No. 24.

                        2.   Motion for an Order Authorizing the Interim and Final Use of Cash
                             Collateral

           The Debtors sought entry of an order authorizing the interim and final use of Cash

 Collateral. The use of Cash Collateral was necessary to ensure that the Debtors continue to monitor


                                                   11
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17            Desc Main
                                     Document    Page 14 of 56



 patients so as to not lose its valuable customers during the reorganization. On January 23, 2018,

 the Court entered an Order for Segregation of Cash Collateral and Other Relief. Docket No. 34.

 On May 3, 2018, the Court entered and Order Allowing Use of Cash Collateral and For Other

 Relief. Docket No. 120.

                        3.   Debtor’s Motion for an Interim Order and a Final Order (i)
                             Prohibiting Utility Companies From Discontinuing, Altering, or
                             Refusing Service; (ii) Deeming Utility Companies to Have Adequate
                             Assurance of Payment; and (iii) Establishing Procedures for Resolving
                             Requests for Additional Assurance Pursuant to 11 U.S.C. §§ 105(a) and
                             366

           The Debtor sought an (i) an Interim Order, and (ii) a Final Order, pursuant to sections

 105(a) and 366 of the Bankruptcy Code, (a) prohibiting the utility companies from discontinuing,

 altering or refusing service to the Debtors, except as set forth herein, (b) deeming the utility

 companies adequately assured of future performance on the basis of payment of a two-week

 security deposit, and (c) establishing procedures for resolving requests for additional assurance of

 payment. On January 19, 2018, the Court entered an Interim Order Prohibiting Utility Companeis

 from Altering, Refusing or Discontinuing Service to the Debtors. Docket No. 27.

                        4.   The Debtor’s Motion for Authority to Continue to Use Existing Bank
                             Accounts and Business Forms Pursuant to 11 U.S.C. §§ 105(a) and
                             363(c)

           The Debtors sought authority to maintain and use their existing bank acount. On January

 22, 2018, the Court entered an order Authorizing Maintenane and Use of Existing Bank Accounts

 and Existing Business Forms. Docket No. 33.

                        5.   Debtor’s Motion for an Order Pursuant to 11 U.S.C. §§ 105(a),
                             507(a)(4) and 507(a)(5): (i) Authorizing the Debtor to Pay Certain Pre-
                             Petition Wages, Salaries, Withholding and Payroll-Related Taxes for
                             Pre-Petition Periods; (ii) Directing All Banks to Honor Pre-Petition
                             Checks for Payment of Pre-Petition Employee Obligations; and (iii)
                             Authorizing the Debtor to Honor Workers’ Compensation and Certain
                             Employee Benefit Obligations


                                                    12
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17             Desc Main
                                     Document    Page 15 of 56



           The Debtors sought authorization to (i) pay employee claims for wages, salaries,

 commissions, contractual compensation, sick pay, personal pay, holiday pay, other accrued

 compensation, withholding and payroll related taxes for the Current Pay Period (as defined

 therein); (ii) direct all banks to honor pre-petition checks for payment of employee obligations in

 the Current Pay Period; and (iii) honor workers’ compensation and certain employee benefit

 obligations. On January 19, 2018, the Court entered an Order Authorizing Pre-Peititon Wages.

 Docket No. 26.

                        6.   Motion for an Order Directing Credit Card Processors to Honor their
                             Contracts with the Debtor Pending Assumption or Rejection Under 11
                             U.S.C. §§ 365 and 105(a)

           The Debtors sought authority of the continuation of acceptance of credit cards and custom

 practices. On January 19, 2018, the Court entered and Order Authorizing Continuation of Custome

 Practices. Docket No. 25.

      B.        Significant Events During the Bankruptcy

                        1.   Bankruptcy Proceedings

           The following is a chronological list of significant events which have occurred during this

 case:

           On January 14, 2018, the Debtors filed an application to approve the retention of Trenk,

 DiPasquale, Della Fera & Sodono, P.C. (“Trenk DiPasquale”) as counsel. Docket No. 12. Trenk

 DiPasquale’s retention was approved on February 9, 2018. Docket No. 51.

           On January 16, 2018, the Debtors filed an application to approve the retention of Bederson,

 LLP (“Bederson”) as their accountants. Docket No. 13. Bederson’s retention was approved on

 February 9, 2018. Docket No. 52.

           The Debtors’ Initial Debtor Interview and meeting of creditors was conducted on February

 21, 2018. No creditors appeared and therefore no Creditors’ Committee was formed.

                                                   13
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17               Desc Main
                                   Document    Page 16 of 56



           On October 17, 2018, the Debtor filed an application to approve the retention of

 McManimon, Scotland & Baumann (“MSB”) as counsel. Docket No. 183. By order entered

 October 29, 2018, MSB was retained as Debtors’ counsel. Docket No. 191.

             On January 19, 2018, an Order was entered granting joint administration of the Debtors’

 cases. Docket No. 24

           The Debtors sought an order authorizing the interim and final use of Cash Collateral. The

 use of Cash Collateral was necessary to ensure that the Debtors continued to operate its business

 during the reorganization. On January 23, 2018, an Order was entered for Segregation of Cash

 Collateral and Other Relief. Docket No. 34. The Debtors sought an (i) an Interim Order, and (ii)

 a Final Order, pursuant to sections 105(a) and 366 of the Bankruptcy Code, (a) prohibiting the

 utility companies from discontinuing, altering or refusing service to the Debtor, except as set forth

 herein, (b) deeming the utility companies adequately assured of future performance on the basis

 of payment of a two-week security deposit, and (c) establishing procedures for resolving requests

 for additional assurance of payment. On January 19, 2018, an Interim Order was Prohibiting

 Utility Companies from Altering, Refusing or Discontinuing Service to the Debtors. Docket No.

 27.

           On January 22, 2018, an order was entered Authorizing Maintenance and Use of Existing

 Bank Accounts and Existing Business Forms. Docket No. 33.

           On January 19, 2018, an order was entered Authorizing Continuation of Custom Practices.

 Docket No. 25.

           On April 6, 2018, the Debtors filed a Motion to Approve Compromise with FCB. See Case

 No. 18-10752; Docket No. 95. The compromise entailed, among other things, the Debtors and




                                                  14
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                       Desc Main
                                   Document    Page 17 of 56



 FCB entering into a Forbearance Agreement. On May 3, 2018, an order was entered Approving

 the Settlement between the Debtors and FCB. See Case No. 18-10752; Docket No. 122.

           On April 5, 2018, FCB, Arthur Street,1 Dr. Focazio,2 Riverwood Surgical,3 DVCO,4

 Focazio MD PA, Metropolitan,5 Fox Hedge Manor, LLC (“Fox Hedge”),6 and Endo Surgical

 (collectively, the “Obligors”) entered into a forbearance agreement (the “First Forbearance”) with

 FCB.

           In the First Forbearance, DVCO, as well as other Obligors, acknowledged $12,928,803.14

 total indebtedness due and owing to FCB as of March 1, 2018. The Obligors, in exchange for a

 period of forbearance, agreed to make certain payments to FCB.

           DVCO, as well as other obligors, received a credit of $4,700,000 reducing the indebtedness

 due to FCB as a result of transferring the Arthur Street property to FCB’s designee through a deed-

 in-lieu of foreclosure. After the Arthur Street transaction, the amount owed by the Debtors and

 other debtor and non-debtor entities was close to $8 million. Such debt to FCB was secured by

 and cross-collateralized (and cross-default provisions) by all or substantially all of the Debtor’s

 assets.

           FCB has agreed to forbear from exercising its rights under the First Forbearance provided

 that DVCO and Obligors comply with the terms of the FCB Settlement (as described herein).

 2020 Forbearance Agreement and Settlement with FCB

           On January 24, 2020, FCB and DVCO entered into a Forbearance and Deed-in-Lieu of

 Foreclosure Agreement (the “Agreement”). FCB agreed to accept a deed-in-lieu of foreclosure of


 1
   Non-debtor company owned by Dr. Focazio.
 2
   Dr. Focazio filed a Chapter 11 bankruptcy on January 15, 2019, Case No. 19-10880.
 3
   Non-debtor company owned by Dr. Focazio.
 4
   Non-debtor company owned by Dr. Focazio.
 5
   Non-debtor company owned by Dr. Focazio.
 6
   Fox Hedge filed a Chapter 11 bankruptcy on August 9, 2019, Case No. 19-25457. Fox Hedge’s case was dismissed
 on October 10, 2019.

                                                      15
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                          Desc Main
                                    Document    Page 18 of 56



 the Property in partial fulfillment of the outstanding indebtedness.7 Title to the Property has been

 conveyed by DVCO to FCB.

           FCB has agreed to lease the Property to Focazio MD PA or Endo Surgical or an affiliate

 (collectively, if applicable, the “Tenant(s)”) approved by FCB. The period of this tenancy will be

 for no longer than two (2) years. Extensions of the lease term must be mutually agreed by DVCO,

 Tenant(s), and FCB. If the buy-back option is not exercised (as described herein), Tenant(s) will

 promptly vacate the premises at the expiration of the term leaving the premises in "broom clean"

 condition. Focazio MD PA and Endo Surgical can vacate at any time before the two-year option

 and as long as they have not defaulted under the settlement Agreement, FCB waives and releases

 any and all claims.

           The Tenant(s) (Focazio MD PA and Endo Surgical) will be required to pay monthly rent

 of $10,000 for the first (6) months of its tenancy (commencing February 15, 2020)8; $12,500 for

 months (7) thru (12); $15,000 for months (13) thru (18) and; $17,500 for months (19) thru (24).

 Tenant shall pay all utility costs incurred at the Property. Tenant(s) will be further required to

 maintain insurance on the Property and pay a property tax escrow of $5,000 commencing with the

 May 1, 2020, payment and every month thereafter throughout the remainder of the term. DVCO

 and Tenant(s) shall provide that the Property is continuously insured against loss and casualty. A

 separate lease agreement will be prepared for execution between FCB and Tenant(s). Tenant(s)

 shall not be permitted to sublease any portion of the Property without FCB’s consent.

           DVCO and FCB agreed to a purchase option agreement providing DVCO with the right to



 7
   As set forth more fully herein, the terms and conditions of the FCB Settlement and Agreement, FCB agrees to waive
 and release the remainder of its claims against all parties obligated under the Loan. Such parties include, but not
 limited to Dr. Focazio individually and Endo Surgical, both Debtors. The Settlement was a key component to filing
 the plans in all three Debtors’ cases. The waiver of over $8 million in secured and unsecured claims paved the way
 to file such plans.
 8
   The earlier payments were deferred because of COVID-19.

                                                         16
 4848-8167-6242, v. 1
Case 18-10752-VFP                Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                Desc Main
                                        Document    Page 19 of 56



 purchase the subject property back from FCB as follows:

                       $3,200,000 if purchase transaction closes within six (6) months from the date of the
                        buy-back option or;
                       $3,300,000 if purchase transaction closes more than six (6) months from the date
                        of the buy-back option but less than twelve (12) months from the date of the buy-
                        back option or;
                       $3,400,000 if purchase transaction closes more than twelve (12) months from the
                        date of the buy-back option but less than eighteen (18) months from the date of the
                        buy-back option or;
                       $3,500,000 if purchase transaction closes more than eighteen (18) months from the
                        date of the buy-back option but less than twenty-four (24) months from the date of
                        the buy-back option;
                       Any rights that DVCO has under the buy-back option will expire twenty-four (24)
                        months from the date of the buy-back option. The buy-back option may not be
                        exercised in the event there is any breach of the per month payment obligations or
                        there is a breach of the option agreement; and
                       At the end of this twenty-four (24) month period, FCB will have no obligation to
                        sell the property back to the seller. Once the option period expires, DVCO and its
                        designee shall have no further rights concerning the property and shall quit the
                        property.


           FCB and DVCO acknowledge that the real estate taxes on the Property were in arrears.

 FCB cured the arrearage for taxes due through the first half of 2020 on or before May 1, 2020.

 The outstanding taxes previously paid on the Property by FCB (and any subsequent tax payments)

 will increase the amount required to be paid by DVCO to FCB to purchase the property under the

 buy-back option. FCB will not release its liens on any of the collateral property securing the

 obligations in the names of Grantor, Riverwood Surgical, Fox Hedge, William Focazio, or related

 entities and related party judgment-Debtor during the pendency of the buy-back option period

 (unless the option is exercised). FCB preserves its rights to foreclose and pursue its remedies

 under the foreclosure judgment.

           If the buy-back option is not exercised, FCB will release remaining liens and claims, in the

 approximate amount of $5 million, against Obligors, including, DVCO, Riverwood Surgical , Fox

 Hedge, Focazio MD PA, Endo Surgical, and Dr. Focazio, individually, only if both: (a) Tenant(s)


                                                         17
 4848-8167-6242, v. 1
Case 18-10752-VFP          Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                Desc Main
                                  Document    Page 20 of 56



 have vacated the premises leaving it in “broom clean” condition; and (b) DVCO has not defaulted

 under the terms of the Agreement. If the buy-back option is exercised, FCB will release remaining

 liens and claims against Obligors, including, DVCO, Riverwood Surgical Center, Fox Hedge

 Manor, LLC, and Dr. Focazio in the approximate amount of $5 million (after a credit for the value

 of the Property) only if both: (a) Amounts specified in Buy-Back Option section are received by

 DVCO within the timeframe specified in each clause; and (b) all taxes, insurance, sheriff fees,

 costs, and other charges incurred by DVCO are fully reimbursed to FCB. FCB will forbear from

 any further executions on outstanding judgments entered against Dr. Focazio and his related

 entities, including but not limited to Focazio MD PA and Endo Surgical, during the pendency of

 the buy-back option period, provided that Dr. Focazio and his related entities are not in default

 upon this agreement or prior forbearance agreement(s).

           DVCO will have a twenty (20) day cure period for any payment due under the terms of the

 lease and buy-back agreement without notification from the grantor. DVCO, Riverwood Surgical,

 Fox Hedge, Dr. Focazio, Endo Surgical, Focazio MD PA, and the related party judgment-Debtor

 shall indemnify, defend and hold FCB harmless for any and all claims made by the Passaic County

 Sheriff’s Office for any fees, commissions, payment or other sums due, if any, to it concerning the

 sheriff sale or the Foreclosure Judgment obtained by FCB concerning the Property.

           In bankruptcy cases of certain affiliates of DVCO (Dr. William Focazio, individually), as

 long as DVCO is not in default of the terms, FCB agrees to vote in favor of their plans that

 incorporates the terms of the Agreement (or agreements derived therefrom). Thus, as noted, FCB

 is the dominant creditor by far and its support and wavier of claims is critical to reorganize.

           As a result of the settlement, FCB alleges it is owed approximately $8,277,966 as of

 December 31, 2019.



                                                  18
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                Desc Main
                                     Document    Page 21 of 56



           On August 12, 2020, the Debtors amended their petitions to small business cases under

 Subchapter V of Chapter 11. Several parties objected, a hearing was held, and the election was

 denied.      Nonetheless, the Debtors will now continue to proceed under Chapter 11 of the

 Bankruptcy Code and filed this amended plan which provides for the exact same treatment as set

 forth the Subchapter V plan that was filed and served on all creditors.

                        2.   Procedures Implemented to Resolve Financial Problems

           To remedy the problems that led to the bankruptcy filing, the Debtors have, among other things,

 continued to streamline expenses. The Debtors are hopeful that upon exiting bankrutpcy and with

 their new contemplated doctors and unique disciplines, they will generate higher profit

 surgeries/services and increase the facility fees.       The Debtors have entered into a Management

 Agreement (defined herein) which will enable the Debtors to emerge from bankruptcy and successfully

 reorganize.

                        3.   Current and Historical Conditions

 Focazio MD PA

             Attached as Exhibit B is Focazio MD PA’s Monthly Operating Report for August 2020.

          Focazio MD PA firmly believes it can return to its former profitability with the assistance
  of the Management Company. Focazio MD PA’s income for the years 2008 through 2014 was
  as follows:

                               Year                       Income
                               2008                       $774,818.78
                               2009                       $622,711.88
                               2010                       $1,817,522.27
                               2011                       $3,120,751.28
                               2012                       $670,821.06
                               2013                       $605,163.22
                               2014                       $638,618.88

          Focazio MD PA is confident that by teaming with the Management Company it can
  return to its former revenues and profits and grow exponentially. The cash infusion from the
  Management Company will be used for new equipment, payroll, expenses, marketing,


                                                     19
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                  Desc Main
                                   Document    Page 22 of 56



  expansion, and funding plan payments.

 Endo Surgical

             Attached as Exhibit B is Endo Surgical’s Monthly Operating Report for August 2020.

          Endo Surgical firmly believes it can return to its former profitability with the assistance
  of the Management Company. Endo Surgical’s income for the years 2008 through 2014 was as
  follows:

                             Year                         Income
                             2008                         $15,096,101.74
                             2009                         $20,206,503.32
                             2010                         $10,389,571.16
                             2011                         $8,888,068.35
                             2012                         $9,424,245.64
                             2013                         $6,734,417.37
                             2014                         $5,421,543.16


        Endo Sugical is confident that with the assistance from the Management Company and
  increased opportunities it can return to its former revenues and profits and grow exponentially.
  The initial flow of cash from the Management Company will be used for new equipment, payroll,
  expenses, marketing, expansion, and funding plan payments.

                                                    IV.

                          SUMMARY OF THE PLAN OF LIQUIDATION

      A.        What Creditors Will Receive Under the Proposed Plan

           The Plan classifies claims in various classes. The Plan states whether each class of claims is

 impaired or unimpaired. The Plan provides the treatment each class will receive. A copy of the

 Plan is annexed hereto as Exhibit A.

      B.        Unclassified Claims

           Certain types of claims are not placed into voting classes. They are not considered impaired

 and they do not vote on the Plan because they are automatically entitled to specific treatment

 provided for them in the Bankruptcy Code. As such, the Debtors have not placed the following

 claims in a class.


                                                    20
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17              Desc Main
                                     Document    Page 23 of 56



                        1.   Administrative Expenses and Fees

           Administrative Expenses are claims for costs or expenses of administering the Debtors’

 Chapter 11 Cases which are allowed under Bankruptcy Code section 503(b). Fees payable to the

 Clerk of the Bankruptcy Court and the Office of the United States Trustee were also incurred

 during the Chapter 11 Case. The Bankruptcy Code requires that all administrative expenses be

 paid on the Effective Date of the Plan, unless a particular claimant agrees to different treatment.

           Except if any Entity entitled to payment of an Allowed Administrative Expense Claim

 agrees to a different treatment, each Holder of an Allowed Administrative Expense Claim will

 receive Cash on the later of (a) the Effective Date and (b) the first Business Day after the date that

 is 30 calendar days after the date such Administrative Expense Claim becomes an Allowed

 Administrative Expense Claim. Under the Debtors plan, Administrative Expenses Claims will

 not be paid upon confirmation but will be paid in the plan over time in full.

                        2.   Fee Claims

           The following chart lists all of the Debtors’ unpaid fees and expenses (“Compensation”)

 and an estimate of future professional fees and other administrative claims and fees due under the

 Plan:




                                                  21
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                          Desc Main
                                    Document    Page 24 of 56



           Focazio MD PA Claims

                                                                                                     TYPE OF
           NAME                AMOUNT ESTIMATED                        TREATMENT                      CLAIM
 Trenk, DiPasquale,                $22,685.119                     Payment in full on             Administrative
 Della Fera & Sodono                                               Effective Date, or
 P.C.                                                              through other
                                                                   agreement.
 McManimon,                       $50,00010                        Payment in full on             Administrative
 Scotland & Baumann,                                               Effective Date, or
 LLC                                                               through other
                                                                   agreement.
 Bederson, LLP                    $97,00011                        Payment in full on             Administrative
                                                                   Effective Date, or
                                                                   through other
                                                                   agreement.
 Office of U.S. Trustee Approximately $4,243.92                    Payment in full on             Administrative
 Fees                                                              Effective Date.
 Expenses arising in the Approximately $136,956.12                 Payment through the     Administrative
 ordinary course of                                                Plan as follows:
 business after the                                                payments over five (5)
 Petition Date                                                     years: $2,282 monthly12
APPROXIMATE                      $310,885.15
TOTAL                           (estimated)




 9
   This amount is approximate amount owed up until and through September 30, 2018.
 10
    This amount is estimated for fees through the Confirmation Date.
 11
    This amount is estimated. There are additional fees through the Confirmation Date.
 12
    All payments under the plan commence on the first day of the month following the 30th day after the plan becomes
 final and non-appealable (“Effective Date”). The initial payment shall be on the Effective Date.

                                                         22
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                         Desc Main
                                    Document    Page 25 of 56



 Endo Surgical Claims

                                                                                                    TYPE OF
           NAME                AMOUNT ESTIMATED                       TREATMENT                      CLAIM
 Trenk, DiPasquale,                $61,484.95                     Payment in full on             Administrative
 Della Fera & Sodono                                              Effective Date, or
 P.C.                                                             through other
                                                                  agreement.
 McManimon,                        $60,00013                      Payment in full on             Administrative
 Scotland & Baumann,                                              Effective Date, or
 LLC                                                              through other
                                                                  agreement.
 Bederson, LLP                      $80,000                       Payment in full on             Administrative
                                                                  Effective Date, or
                                                                  through other
                                                                  agreement.
 Rabinowitz, Lubetkin          Approximately $20,000              Payment in full on             Administrative
 & Tully, LLC                                                     Effective Date, or
                                                                  through other
                                                                  agreement.
 The Serruto Law Firm,            $24,120.50                      Payment in full on             Administrative
 P.C. special counsel                                             Effective Date, or
                                                                  through other
                                                                  agreement.
 Office of U.S. Trustee Approximately $10,137.76                  Payment in full on             Administrative
 Fees                                                             Effective Date.
 Expenses arising in the Approximately $130,000                   Payment through the            Administrative
 ordinary course of                                               Plan as follows:
 business after the                                               payments over five (5)
 Petition Date                                                    years: $2,166
                                                                  monthly.14
APPROXIMATE
TOTAL                          $385,743.21
                                (estimated)




 13
   This amount is estimated for additional fees through the Confirmation Date.
 14
   All payments under the plan shall commence on the first day of the month following three (3) days after the plan
 becomes final and non-appealable (the “Effective Date”). The initial payment shall be on the Effective Date.

                                                        23
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17             Desc Main
                                     Document    Page 26 of 56



          All entities seeking an award by the Bankruptcy Court of Fee Claims (i) shall file their

 respective final applications for allowance of compensation for services rendered and

 reimbursement of expenses incurred by the date that is 30 days after the Effective Date and (ii)

 shall be paid in full in such amounts as are Allowed by the Bankruptcy Court (a) on the date upon

 which the Order relating to any such Allowed Fee Claim is entered, or (b) upon such other terms

 as may be mutually agreed upon between the holder of such an Allowed Fee Claim and the Debtors

 or Plan Administrator, as applicable. The Reogranized Debtors are authorized to pay compensation

 for services rendered or reimbursement of expenses incurred after the Confirmation Date in the

 ordinary course and without the need for Bankruptcy Court approval.

          As indicated above, the Debtors will need to satisfy approximately $696,628.36 in Fee Claims

 as set forth in the Plan.

                        3.   Priority Tax Claims

           Priority tax claims are certain unsecured income, employment and other taxes described by

 Code Section 507(a)(8). To the extent that such Claim has not been previously satisfied, each

 Holder of an Allowed Priority Tax Claim, if any, shall receive in full satisfaction of such Allowed

 Priority Tax Claim: (a) payment in Cash equal to the unpaid portion of such Allowed Priority Tax

 Claim within seven (7) Business Days after such Allowed Priority Tax Claim becomes an Allowed

 Claim, or as soon thereafter as is practicable; or (b) Cash in an amount agreed to by the Debtors

 and such Holder; provided, however, that any Claim or demand for payment of a penalty (other

 than a penalty of the type specified in Section 507(a)(8)(G) of the Bankruptcy Code) shall be

 disallowed pursuant to this Plan and the Holder of an Allowed Priority Tax Claim shall not assess

 or attempt to collect such penalty from the Debtor or the Estate.




                                                   24
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                         Desc Main
                                   Document    Page 27 of 56



           The following chart provides an estimate of Priority Tax Claims for Focazio MD PA:15

          TAX CLAIMS - Per the Internal Revenue Service (“IRS”) and State of New Jersey,
           Division of Taxation proofs of claim for taxes, they are owed as follows: IRS POC #2 in
           the amount of $175,960.23 with a priority amount of $39,693.72; IRS POC #17 priority in
           the amount of $109,719.95; and IRS POC #21 in the amount of $171,020.23 with a priority
           amount of $30,013.72; STATE OF NJ POC #1 in the amount of $14,785.54; State of New
           Jersey POC #4 priority in the amount of $3,129.67; State of New Jersey POC #5 in the
           amount of $9,977.38 with a priority amount of $9,250.87; State of New Jersey POC #14
           priority in the amount of $23,420.72; State of New Jersey POC #19 in the amount of
           $19,093.15. Debtor believes such claims total $297,895.76.16 The Debtor shall make an
           initial payment of $25,000 to the IRS on the date of confirmation, and thereafter a balance
           of $272,895.76 remains. Such claim balance shall receive equal monthly installments over
           sixty (60) months of $4,548.26 per month. The initial $25,000 payment shall be made by
           the Management Company (defined below) and thereafter the payments over sixty (60)
           months shall be funded by the Reorganized Debtor and/or subsidized by the Management
           Company on an as needed basis.17

           Below are the Focazio MD PA priority tax claims:

  Name of Taxing            Estimated            Date of          Treatment
  Authority and             Amount               Assessment
  Type of Tax               Owed
  Internal Revenue          $39,693.72                             Such claims shall receive an
  Service (POC 2)                                                  initial pro rata payment of
                                                                   twenty-five thousand dollars
                                                                   ($25,000) on the date of
                                                                   confirmation and thereafter shall
                                                                   receive      equal      monthly
                                                                   installments over sixty (60)
                                                                   months. The initial pro rata
                                                                   payment shall be made by the
                                                                   Management Company (defined
                                                                   below) and thereafter the
                                                                   payments over sixty (60) months
                                                                   shall be funded by the
                                                                   Reorganized Debtor and/or the
                                                                   Management Company on an as
                                                                   needed basis.18


 15
    All disputed and subject to further review.
 16
    Based upon review of the IRS transcripts as of August 3, 2020, the Debtor believes $297,895.76 is the correct
 amount owed. The Debtor will file a motion to fix the claims.
 17
    The Management Company is committing up to $1 million to, among other things, subsidize and assist the Debtor
 in operations, expand its business, hire new employees and fund its plan.
 18
    The Management Company is committing up to $1 million to assist and subsidize the Debtor in operations and
 fund its plan.

                                                       25
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                         Desc Main
                                   Document    Page 28 of 56



  Name of Taxing            Estimated            Date of           Treatment
  Authority and             Amount               Assessment
  Type of Tax               Owed
  State of New Jersey       $3,129.67                               Such claims shall receive an
  Division of                                                       initial pro rata payment of
  Employer Accounts                                                 twenty-five thousand dollars
  (POC 4)                                                           ($25,000) on the date of
                                                                    confirmation and thereafter shall
                                                                    receive      equal      monthly
                                                                    installments over sixty (60)
                                                                    months. The initial pro rata
                                                                    payment shall be made by the
                                                                    Management Company (defined
                                                                    below) and thereafter the
                                                                    payments over sixty (60) months
                                                                    shall be funded by the
                                                                    Reorganized Debtor and/or the
                                                                    Management Company on an as
                                                                    needed basis.19

  State of New Jersey, $9,250.87                                    Such claims shall receive an
  Division of Taxation                                              initial pro rata payment of
  (POC 5)                                                           twenty-five thousand dollars
                                                                    ($25,000) on the date of
                                                                    confirmation and thereafter shall
                                                                    receive      equal      monthly
                                                                    installments over sixty (60)
                                                                    months. The initial pro rata
                                                                    payment shall be made by the
                                                                    Management Company (defined
                                                                    below) and thereafter the
                                                                    payments over sixty (60) months
                                                                    shall be funded by the
                                                                    Reorganized Debtor and/or the
                                                                    Management Company on an as
                                                                    needed basis.20




 19
    The Management Company is committing up to $1 million to assist and subsidize the Debtor in operations and
 fund its plan.
 20
    The Management Company is committing up to $1 million to assist and subsidize the Debtor in operations and
 fund its plan.

                                                       26
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                         Desc Main
                                   Document    Page 29 of 56



  Name of Taxing            Estimated            Date of           Treatment
  Authority and             Amount               Assessment
  Type of Tax               Owed
  State of New Jersey,      $23,420.72                              Such claims shall receive an
  Division of                                                       initial pro rata payment of
  Employer Accounts                                                 twenty-five thousand dollars
  (POC 14)                                                          ($25,000) on the date of
                                                                    confirmation and thereafter shall
                                                                    receive      equal      monthly
                                                                    installments over sixty (60)
                                                                    months. The initial pro rata
                                                                    payment shall be made by the
                                                                    Management Company (defined
                                                                    below) and thereafter the
                                                                    payments over sixty (60) months
                                                                    shall be funded by the
                                                                    Reorganized Debtor and/or the
                                                                    Management Company on an as
                                                                    needed basis.21

  IRS (POC 17)              $109,719.95                             Such claims shall receive an
                                                                    initial pro rata payment of
                                                                    twenty-five thousand dollars
                                                                    ($25,000) on the date of
                                                                    confirmation and thereafter shall
                                                                    receive      equal      monthly
                                                                    installments over sixty (60)
                                                                    months. The initial pro rata
                                                                    payment shall be made by the
                                                                    Management Company (defined
                                                                    below) and thereafter the
                                                                    payments over sixty (60) months
                                                                    shall be funded by the
                                                                    Reorganized Debtor and/or the
                                                                    Management Company on an as
                                                                    needed basis.22




 21
    The Management Company is committing up to $1 million to assist and subsidize the Debtor in operations and
 fund its plan.
 22
    The Management Company is committing up to $1 million to assist and subsidize the Debtor in operations and
 fund its plan.

                                                       27
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                           Desc Main
                                    Document    Page 30 of 56



  Name of Taxing             Estimated            Date of            Treatment
  Authority and              Amount               Assessment
  Type of Tax                Owed
  IRS (POC 21)               $30,013.72                               Such claims shall receive an
                                                                      initial pro rata payment of
                                                                      twenty-five thousand dollars
                                                                      ($25,000) on the date of
                                                                      confirmation and thereafter shall
                                                                      receive      equal      monthly
                                                                      installments over sixty (60)
                                                                      months. The initial pro rata
                                                                      payment shall be made by the
                                                                      Management Company (defined
                                                                      below) and thereafter the
                                                                      payments over sixty (60) months
                                                                      shall be funded by the
                                                                      Reorganized Debtor and/or the
                                                                      Management Company on an as
                                                                      needed basis.23


 Endo Surgical Priority Tax Claims

          Per the Internal Revenue Service (“IRS”) and State of New Jersey, Division of Taxation
           proofs of claim for taxes, they are owed as follows: IRS – POC #7 in the amount of
           $434,985.56 with priority being in the amount of $309,343.87; and POC #32 priority in the
           amount of $20,073.76; State of NJ POC #3 in the amount of $60,164.36; POC #12 priority
           in the amount of $503.29; POC #27 priority in the amount of $9,738.33; POC #34 priority
           in the amount of $1,093.74; and POC #36 priority in the amount of $6,460.98. Debtor
           believes such claims total $508,541.9424. Such claims shall receive an initial pro rata
           payment of $50,000 on the date of confirmation and thereafter remains $458,541.94. They
           shall receive equal monthly installments over sixty (60) months of $ 7,642.36 per month
           until the debt is satisfied. The initial $50,000 payment shall be made by the Management
           Company (defined below) and thereafter the payments over sixty (60) months shall be
           funded by the Reorganized Debtor and/or the Management Company on an as needed
           basis.25
      
           Below are Endo Surgical’s priority tax claims:




 23
    The Management Company is committing up to $1 million to assist and subsidize the Debtor in operations and fund
 its plan.
 24
    Debtor believes claims total $508,541.94 based on review of transcripts. Debtor will file a motion to fix claims.
 25
    The Management Company is committing up to $1 million to, among other things, subsidize and assist the Debtor
 in operations, expand its business, hire new employees and fund its plan.

                                                         28
 4848-8167-6242, v. 1
Case 18-10752-VFP              Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                          Desc Main
                                      Document    Page 31 of 56



  Name of Taxing                 Estimated             Date of                 Treatment
  Authority and Type             Amount                Assessment
  of Tax                         Owed
  Internal Revenue               $309,343.87                                    Such claims shall receive an
  Service (POC 7-4)                                                             initial pro rata payment of fifty
                                                                                thousand dollars ($50,000) on
                                                                                the date of confirmation and
                                                                                thereafter shall receive equal
                                                                                monthly installments over
                                                                                sixty (60) months. The initial
                                                                                pro rata payment shall be made
                                                                                by the Management Company
                                                                                (defined below) and thereafter
                                                                                the payments over sixty (60)
                                                                                months shall be funded by the
                                                                                Reorganized Debtor and/or the
                                                                                Management Company on an
                                                                                as needed basis.26

  State of New Jersey,           $503.29                                        Such claims shall receive an
  Division of Taxation                                                          initial pro rata payment of fifty
  (POC 12)                                                                      thousand dollars ($50,000) on
                                                                                the date of confirmation and
                                                                                thereafter shall receive equal
                                                                                monthly installments over
                                                                                sixty (60) months. The initial
                                                                                pro rata payment shall be made
                                                                                by the Management Company
                                                                                (defined below) and thereafter
                                                                                the payments over sixty (60)
                                                                                months shall be funded by the
                                                                                Reorganized Debtor and/or the
                                                                                Management Company on an
                                                                                as needed basis.27




 26
      The Management Company is committing up to $1 million to assist the Debtor in operations and fund its plan.
 27
      The Management Company is committing up to $1 million to assist the Debtor in operations and fund its plan.

                                                           29
 4848-8167-6242, v. 1
Case 18-10752-VFP              Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                          Desc Main
                                      Document    Page 32 of 56



  Name of Taxing                 Estimated             Date of                 Treatment
  Authority and Type             Amount                Assessment
  of Tax                         Owed
  State of New Jersey,           $9,738.83                                     Such claims shall receive an
  Employer Accounts                                                            initial pro rata payment of fifty
  (POC 27-9)                                                                   thousand dollars ($50,000) on
                                                                               the date of confirmation and
                                                                               thereafter shall receive equal
                                                                               monthly installments over sixty
                                                                               (60) months. The initial pro
                                                                               rata payment shall be made by
                                                                               the Management Company
                                                                               (defined below) and thereafter
                                                                               the payments over sixty (60)
                                                                               months shall be funded by the
                                                                               Reorganized Debtor and/or the
                                                                               Management Company on an
                                                                               as needed basis.28

  Internal Revenue               $20,073.76                                      Such claims shall receive an
  Service (POC 32-2)                                                             initial pro rata payment of
                                                                                 fifty     thousand     dollars
                                                                                 ($50,000) on the date of
                                                                                 confirmation and thereafter
                                                                                 shall receive equal monthly
                                                                                 installments over sixty (60)
                                                                                 months. The initial pro rata
                                                                                 payment shall be made by the
                                                                                 Management           Company
                                                                                 (defined      below)      and
                                                                                 thereafter the payments over
                                                                                 sixty (60) months shall be
                                                                                 funded by the Reorganized
                                                                                 Debtor        and/or       the
                                                                                 Management Company on an
                                                                                 as needed basis.29




 28
      The Management Company is committing up to $1 million to assist the Debtor in operations and fund its plan.
 29
      The Management Company is committing up to $1 million to assist the Debtor in operations and fund its plan.

                                                           30
 4848-8167-6242, v. 1
Case 18-10752-VFP              Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                          Desc Main
                                      Document    Page 33 of 56



  Name of Taxing                 Estimated             Date of                 Treatment
  Authority and Type             Amount                Assessment
  of Tax                         Owed
  State of New Jersey,           $1,093.74                                       Such claims shall receive an
  Division of Employer                                                           initial pro rata payment of
  Accounts (POC 34)                                                              fifty     thousand     dollars
                                                                                 ($50,000) on the date of
                                                                                 confirmation and thereafter
                                                                                 shall receive equal monthly
                                                                                 installments over sixty (60)
                                                                                 months. The initial pro rata
                                                                                 payment shall be made by the
                                                                                 Management           Company
                                                                                 (defined      below)      and
                                                                                 thereafter the payments over
                                                                                 sixty (60) months shall be
                                                                                 funded by the Reorganized
                                                                                 Debtor        and/or       the
                                                                                 Management Company on an
                                                                                 as needed basis.30

  State of New Jersey,           $6,460.98                                       Such claims shall receive an
  Division of Taxation                                                           initial pro rata payment of
  (POC 36)                                                                       fifty     thousand     dollars
                                                                                 ($50,000) on the date of
                                                                                 confirmation and thereafter
                                                                                 shall receive equal monthly
                                                                                 installments over sixty (60)
                                                                                 months. The initial pro rata
                                                                                 payment shall be made by the
                                                                                 Management           Company
                                                                                 (defined      below)      and
                                                                                 thereafter the payments over
                                                                                 sixty (60) months shall be
                                                                                 funded by the Reorganized
                                                                                 Debtor        and/or       the
                                                                                 Management Company on an
                                                                                 as needed basis.31



        On November 10, 2020, this Court entered a Stipulation and Consent Order Resolving
 Objections of the Internal Revenue Service (“IRS”) to Debtors’ Plans of Reorganization (Doc.
 No. 449) (the “Stipulation”). The Terms of the Stipulation are as follows:

 30
      The Management Company is committing up to $1 million to assist the Debtor in operations and fund its plan.
 31
      The Management Company is committing up to $1 million to assist the Debtor in operations and fund its plan.

                                                           31
 4848-8167-6242, v. 1
Case 18-10752-VFP               Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17              Desc Main
                                       Document    Page 34 of 56



           1.           The Debtors shall tender $100,000 to the IRS for payment of the IRS’

 administrative claims on the effective date of the Amended Plan. The $100,000 shall be paid

 collectively fromEndo Surgical,Focazio MD PA, and Dr. Focazio individually.

           2.           Payment of the balance of IRS’ administrative claims (approximately $75,000)

 shall be paid over five (5) years in equal monthly installments including interest. All other

 payments due to the IRS, as reflected in IRS’ filed proofs of claim, shall be paid in accordance

 with the Amended Plan. The Amended Plan shall pay in full, and include post-confirmation

 interest on, all administrative, priority and secured (if any) amounts owed to the IRS per the federal

 statutory interest rate of three percent (3%). Based on the Debtors’ representations to IRS

 regarding the current value of the Debtors’ assets, IRS anticipates that it will reclassify substantial

 portions of its secured claims against the Debtors as priority claims pursuant to 11 U.S.C. § 507(d).

           3.           Payments to the IRS shall be due the 1st of each month starting with the month

 following the order confirming the Amended Plan becoming final and non-appealable. The IRS

 has the right to file a certification of default for the following reasons: (i) the IRS is not timely

 paid on any amounts due under the Amended Plan or such payments are not cured within fourteen

 (14) days after payments are due, (ii) the Debtors fail to remain current post-confirmation on filing

 all quarterly returns, or (iii) Debtors fail to make any required federal tax deposits. Upon the filing

 of a certification of default, the Debtors shall have five (5) days to either file a notice specifically

 disputing that a default has occurred or to file a notice that such default has been cured. If the

 Debtors do not such file such a notice within five (5) days of IRS’ filing of a certification of default,

 then the Court shall enter an order converting these chapter 11 cases to chapter 7.

           4.           On a going forward basis, to enable IRS to promptly determine whether the Debtors

 are timely filing Form 940 and Form 941 returns and making required deposits thereunder, the



                                                       32
 4848-8167-6242, v. 1
Case 18-10752-VFP                Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                  Desc Main
                                        Document    Page 35 of 56



 Debtors shall cause signed copies of such returns (or, if electronically filed, proof of such

 electronic filing) and proof of payment of deposits to be sent by facsimile to IRS Bankruptcy

 Specialist George Hellerman at following facsimile number: (855) 639-7682. In the event the

 Debtors fail to make any deposits under Form 940 and 941 on the basis that the Debtors had no

 payroll for a given period, the Debtors shall cause an affidavit to that effect to be sent by facsimile

 to Mr. Hellerman in the same manner.

           5.           The IRS supports the Debtors’ Amended plan as modified by this order.

           6.           If a dispute arises under the terms of this Stipulation and Consent Order, the Debtors

 and the IRS consent to the jurisdiction of the Bankruptcy Court to resolve such dispute.




                                                         33
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                          Desc Main
                                     Document    Page 36 of 56



      C.        Classified Claims and Interests

                        1.   Classes of Secured Claims

           Secured claims are claims secured by liens on property of the estate. If there are assets

 available, the below creditors will be paid upon the priority they should receive, otherwise they

 will be treated as an unsecured claim.

           Focazio MD PA

          SECURED CLAIMS - First Commerce Bank (“FCB”) is owed in excess of $7,671,243.94,
           however, FCB’s claim is contingent and shall be waived and released in accordance with a
           settlement agreement approved by the court May 20, 2020 (Doc. 391). FCB has also agreed
           to vote its claim in favor of the Debtor’s plan as well as in the plans of the related debtors –
           William J Focazio (Case No. 19-10880) and Endo Surgical Center of North Jersey (Case No.
           18-10753) (collectively, all three cases are referred to as the “Debtors”).32 FCB is secured
           by all or substantially all of the Debtors’ assets. In addition, FCB has a substantial unsecured
           claim in all of the Debtors’ cases.

           Endo Surgical

          SECURED CLAIMS – First Commerce Bank (“FCB”) is owed in excess of $7,671,243.94,
           however, FCB’s claim is contingent and shall be waived and released in accordance with a
           settlement agreement approved by the court on May 20, 2020 (See Case No. 18-10752; Doc.
           391). FCB has also agreed to vote its claim in favor of the Debtor’s plan as well as in the
           plans of the related debtors – William J Focazio (Case No. 19-10880) and William Focazio,
           MD, P.A. (Case No. 18-10752) (collectively, all three cases are referred to as the
           “Debtors”).33 FCB is secured by all or substantially all of the Debtors assets. In addition,
           FCB has a substantial unsecured claim in all of the Debtors’ cases.

                        2.   Classes of Priority Unsecured Claims

           Certain priority claims that are referred to in Bankruptcy Code Sections 507(a)(3), (4), (5),

 (6), and (7) are required to be placed in classes. These types of claims are entitled to priority

 treatment as follows: the Bankruptcy Code requires that each holder of such a claim receive cash

 on the Effective Date equal to the allowed amount of such claim. However, a class of unsecured

 32
    The claims in the Debtors’ cases are virtually similar so payments in one case may be utilized to pay off debt in
 another case. Thus, the collective pro rata payment to unsecured creditors will be $600,000, which is an approximate
 10% distribution.
 33
    The claims in the Debtors’ cases are virtually similar so payments in one case may be utilized to pay off debt in
 another case.

                                                         34
 4848-8167-6242, v. 1
Case 18-10752-VFP               Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                     Desc Main
                                       Document    Page 37 of 56



 priority claim holders may vote to accept deferred cash payments of a value, as of the Effective

 Date, equal to the allowed amount of such claims.

           The Debtor does not have any such claims.

                        3.    Class of General Unsecured Claims

           General unsecured claims are uncollateralized claims not entitled to priority under Code

 Section 507(a). The following chart identifies this Plan’s treatment of the class containing all of

 Debtor’ general unsecured claims:

           Focazio MD PA

          UNSECURED CREDITORS - Unsecured creditors are owed approximately $3,237,000.34
           Unsecured creditors shall be paid pro rata $150,000 of their allowed claims over eight (8)
           years. Payments will be made by the Reorganized Debtor and/or subsidized by
           Management Company on an as needed basis. Such payment shall be in the amount of
           $1,562.50 monthly.

           Endo Surgical

          UNSECURED CREDITORS - Unsecured creditors are approximately $6,000,000 in all
           Debtors’ cases collectively. Unsecured creditors shall be paid pro rata $300,000 of their
           allowed claims over eight (8) years on a monthly basis. Payments will be made by the
           Reorganized Debtor and/or Management Company on an as needed basis. Such payment
           shall be in the amount of $3,125 monthly.

                        4.    Class of Interests

           Dr. Focazio will be retaining his equity interest in Focazio MD PA and Endo Surgical.

      D.        Means of Effectuating the Plan

                        1. Funding for the Plan

 Focazio MD PA

 The Reorganized Debtor is entering into a management agreement (“Management Agreement”)
 with RJ Capital Med, LLC (“RJ Capital” or the “Management Company”) to provide operational
 cash and subsidize payment to certain creditors in the plan on an as needed basis. The Management

 34
   The Debtor acknowledges the $3 million claim filed by Allstate New Jersey Property & Casualty Insurance, Claim
 No. 18, however, such claim shall be treated in the Endo Surgical plan. The Allstate claim is not included in the
 $3,237,000.

                                                        35
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17               Desc Main
                                     Document    Page 38 of 56



 Company will also provide capital to expand operations and operating capital. RJ Capital is owned
 and operated by Rudy Abramov. Neither RJ Capital nor Mr. Abramov or any entity he owns, or
 controls has a relationship with the Debtors or Dr. Focazio, individually or any owned or controlled
 by or affiliated with Dr. Focazio.

 The terms of the Management Agreement are as follows:

            Management Company to pay $25,000 towards priority tax claims and $50,000 towards
             administrative expenses are set forth above upon confirmation of the plan. The
             Management Company shall also subsidize the payments required under the plan on an as
             needed basis.
            Management Company is committed to subsidize up to $1 million to assist and subsidize
             the Debtor with its operational needs and fund certain payments under the Plan, expand
             Debtor’s business and increase revenues as needed.
            The Management Company shall receive a monthly management fee of sixty percent
             (60%) from net profits.

 Endo Surgical
 The Reorganized Debtor is also entering into the Management Agreement with RJ Capital to
 provide operational cash and subsidize payment to certain creditors in the plan on an as needed
 basis. It will also work with the Debtor and provide capital to expand operations. RJ Capital is
 owned and operated by Rudy Abramov. Neither RJ Capital nor Mr. Abramov or any entity he
 owns, or controls, has a relationship with the Debtors or Dr. Focazio, individually, or any owned
 or controlled by or affiliated with Dr. Focazio.

 The terms of the Management Agreement are as follows:

            Management Company to pay $150,000 towards priority tax claims and administrative
             expenses as set forth above upon confirmation of the plan. The Management Company
             shall also subsidize other payments required under the plan on an as needed basis.
            Unsecured creditors are to be paid $300,000 pro rata on their allowed claims over eight (8)
             years on a monthly basis. Payments will be made by the Reorganized Debtor through
             operations and/or the Management Company will subsidize such payments as required.
            Management Company is committed to subsidize up to $1 million to assist and subsidize
             the Debtors with their operational needs, fund payments under the Plan, expand Debtor’s
             business and increase revenues.
            The Management Company shall receive a monthly management fee of sixty percent
             (60%) from net profits.35

        E.       Other Provisions of the Plan

                        1.   Executory Contracts and Unexpired Leases

             Executory Contracts are contracts where significant performance of the contract remains

 35
      See footnote 40.

                                                     36
 4848-8167-6242, v. 1
Case 18-10752-VFP              Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                 Desc Main
                                      Document    Page 39 of 56



 for both the Debtor and another party to the contract. The Debtor has the right to reject, assume
 (i.e. accept), or assume and assign these types of contracts to another party, subject to the
 Bankruptcy Court’s approval. The paragraphs below explain the Debtor’s intentions regarding its
 Executory Contracts (which includes its unexpired leases) and the impact such intentions would
 have on the other parties to the contracts.

         The agreement with FCB is an executory contract as the month to month lease and the
 option to buy is executory. See Doc. No. 391.

        The Debtor holds a contract with Son Rise for the maintenance/rental of copy machines
 and printers. Son Rise also holds a contract with the affiliated debtor – Endo Surgical.

           All proofs of claim with respect to claims arising from said rejection must be filed with the

 Bankruptcy Court within the earlier of (i) the date set forth for filing claims in any order of the

 Bankruptcy Court approving such rejection or (ii) thirty (30) days after the Confirmation Date. Any

 such claims, proofs of which are not filed timely, will be barred forever from assertion.

                        2.    Changes in Rates Subject to Regulatory Commission Approval

           The Debtors are not subject to governmental regulatory commission approval of their rates.

                        3.    Retention of Jurisdiction

           The Court shall retain jurisdiction of this case pursuant to the provisions of Chapter 11 of

 the Code, pending the final allowances or disallowances of all Claims effected by the Plan, and

 with respect to the following matters:

                        (a)   To enable the Debtors to consummate the Plan and to resolve
                              any disputes arising therefrom;

                        (b)   To adjudicate all controversies concerning the classification,
                              estimation or allowance of any Claim herein;

                        (c)   To make such Orders as are necessary or appropriate to
                              implement the provisions of this Plan;
                        (d)   To determine the classification, estimation and priority of all
                              claims against the Debtors and to re-examine any Claims which
                              may have been allowed;

                        (e)   To determine applications for the rejection or assumption of
                              executory contracts or unexpired leases pursuant to the
                              provisions of this Plan which are not determined prior to the


                                                       37
 4848-8167-6242, v. 1
Case 18-10752-VFP              Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                   Desc Main
                                      Document    Page 40 of 56



                              Confirmation date and to determine allowance of Claims for
                              damages with respect to rejection of any such executory
                              contracts or unexpired leases within such time as the Court may
                              direct;

                        (f)   To oversee and issue further appropriate orders respecting
                              disbursement of amounts deposited as may be required by this
                              Plan;

                        (g)   To conduct hearings on valuation, as necessary, and to
                              determine whether any party in interest is entitled to recover
                              against any Person any Claim, whether arising under Section
                              506(c) of the Bankruptcy Code, or arising out of a voidable
                              preference, a fraudulent transfer, or otherwise;

                        (h)   To hear and determine all applications for compensation and
                              other Administrative Expenses;

                        (i)   To hear and determine any and all pending adversary proceed-
                              ings or contested matters;

                        (j)   To determine all causes of action which may exist in favor of
                              the Debtors ;

                        (k)   To determine any modification of the Plan after confirmation
                              pursuant to Section 1127 of the Code;

                        (l)   To enter any order, including injunctions, necessary to establish
                              and enforce the rights and powers of the Debtors under the Plan;

                        (m)   To enter a final decree pursuant to Rule 3022 of the Bankruptcy
                              Rules.

                        (n)   To hear and determine all controversies, suits and disputes, if
                              any, as may arise in connection with the interpretation or
                              enforcement of the Plan;

                        (o)   To hear and determine all controversies, suits and disputes, if
                              any, as may arise with regard to orders of Bankruptcy Court in
                              the Chapter 11 Case entered on or before the Confirmation
                              Date;

                        (p)   To hear and determine any and all controversies and disputes
                              arising under, or in connection with, the Plan;




                                                        38
 4848-8167-6242, v. 1
Case 18-10752-VFP              Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                 Desc Main
                                      Document    Page 41 of 56



                        (q)   To hear and determine any and all objections to payments under
                              the Plan;

                        (r)   To liquidate damages in connection with any disputed,
                              contingent or unliquidated Claims;

                        (s)   To adjudicate all Claims to a security or ownership interest in
                              any property of the Debtors or in any proceeds thereof;

                        (t)   To adjudicate all causes of action to recover all assets and
                              properties of the Debtors wherever located;

                        (u)   To enter any order, including injunctions necessary to enforce
                              the title, rights and powers of the Debtors, and to impose such
                              limitations, restrictions, terms and conditions on such title
                              rights and powers as the Bankruptcy Court may deem necessary
                              or appropriate; and

                        (v)   To make such orders as are necessary or appropriate to carry
                              out the provisions of the Plan, including but not limited to
                              orders interpreting, or enforcing the provisions thereof.

                        4.    Procedures for Resolving Contested Claims

           Any other party in interest shall have sixty (60) days subsequent to confirmation to object

 to the allowance of claims. The bar date for submission of claims was May 22, 2018. The

 Debtors reserve the right to object to any and all claims which have been filed or which may

 be filed.

                        5.    Effective Date

           The Plan will become effective on the Effective Date which shall be the 1st day of

 the month following the date which is thirty (30) days after the date on which the order of

 confirmation becomes final.

                        6.    Modification

           The Debtors may alter, amend or modify the Plan at any time prior to the Confirmation Date

 and thereafter as provided in Section 1127(b) of the Bankruptcy Code.




                                                       39
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                  Desc Main
                                   Document    Page 42 of 56



      F.        Tax Consequences of Plan

           CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN MAY

 AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN ACCOUNTANTS,

 ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible tax consequences

 is intended solely for the purpose of alerting readers to possible tax issues this Plan may present to

 Debtor. The Debtors CANNOT and DO NOT represent that the tax consequences contained below

 are the only tax consequences of the Plan because the Tax Code embodies many complicated rules

 which make it difficult to state completely and accurately all the tax implications of any action.

           The following are the tax consequences that the Plan will have on the Debtors’ tax liability:

 None anticipated.

           Since the Debtors are an S Corporation, there are no federal tax consequences. The State

 of New Jersey has a small tax on S corps which is a fee multiplied by the number of shareholders

 which will be minimal

      G.        Risk Factors

           The following discussion is intended to be a non-exclusive summary of certain risks

 attendant upon the consummation of the Plan. You are encouraged to supplement this summary with

 your own analysis and evaluation of the Plan and Disclosure Statement, in their entirety, and in

 consultation with your own advisors. Based on the analysis of the risks summarized below, the

 Debtor believe that the Plan is viable and will meet all requirements of confirmation.

           There are no known risks at this time other than the normal risks associated with operating

 a business.




                                                    40
 4848-8167-6242, v. 1
Case 18-10752-VFP               Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                             Desc Main
                                       Document    Page 43 of 56



                                                            V.

                         CONFIRMATION REQUIREMENTS AND PROCEDURES

             PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THIS PLAN

 SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

 CONFIRMING A PLAN OF REORGANIZATION IS VERY COMPLEX. The following

 discussion is intended solely for the purpose of alerting readers about basic confirmation issues,

 which they may wish to consider, as well as certain deadlines for filing claims. The Debtors

 CANNOT and DO NOT represent that the discussion contained below is a complete summary of

 the law on this topic.

        A.       Who May Vote or Object to the Debtor’s Plan of Reorganization

                        1.    Who May Object to Confirmation of the Plan

             Any party in interest may object to the confirmation of the Plan, but, as explained below, not

 everyone is entitled to vote to accept or reject the Plan.

                        2.    Who May Vote to Accept/Reject the Plan

             A creditor has a right to vote for or against the Plan if that creditor has a claim that is both

 (1) allowed or allowed for voting purposes and (2) classified in an impaired class.

                              a. What Is an Allowed Claim

             As noted above, a creditor must first have an allowed claim to have the right to vote.

 Generally, any proof of claim will be allowed, unless a party in interest brings a motion objecting

 to the claim. When an objection to a claim is filed,36 the creditor holding the claim cannot vote unless

 the Court, after notice and hearing, either overrules the objection or allows the claim for voting

 purposes.



 36
      Focazio MD PA and Endo Surgical intend to file a motion to object, dispute or reduce certain claims.

                                                            41
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                 Desc Main
                                     Document    Page 44 of 56



           THE BAR DATE FOR FILING A PRE-PETITION PROOF OF CLAIM IN THIS CASE

 WAS May 22, 2018.

          A creditor may have an allowed claim even if a proof of claim was not timely filed. A claim

 is deemed allowed if (1) it is scheduled on the Debtors’ schedules and such claim is not scheduled

 as disputed, contingent, or unliquidated, and (2) no party in interest has objected to the claim.

                             b. What Is an Impaired Claim

          As noted above, an allowed claim has the right to vote if it is in a class that is impaired under

 the Plan. A class is impaired if the Plan alters the legal, equitable, or contractual rights of the

 members of that class. For example, a class comprised of general unsecured claims is impaired if

 the Plan fails to pay the members of that class 100% of their claim plus interest.

           Parties who dispute the Debtor’s characterization of their claim as being impaired or

 unimpaired may file an objection to the Plan contending that the Debtors have incorrectly

 characterized the class.

                        3.   Who Is Not Entitled to Vote

           The following four types of claims are not entitled to vote: (1) claims that have been

 disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code Section

 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any value under

 the Plan. Claims in unimpaired classes are not entitled to vote because such classes are deemed to

 have accepted the Plan. Except as otherwise provided, claims entitled to priority pursuant to Code

 Section 507(a)(1), (a)(2), and (a)(7) are not entitled to vote because such claims are not placed in

 classes and they are required to receive certain treatment specified by the Code. Claims in classes

 that do not receive or retain any value under the Plan do not vote because such classes are deemed

 to have rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE, YOU

 MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE PLAN.

                                                     42
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17               Desc Main
                                     Document    Page 45 of 56



                        4.   Who Can Vote in More Than One Class

          A creditor whose claim has been allowed in part as a secured claim and in part as an

 unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for the

 secured part of the claim and another ballot for the unsecured claim.

                        5.   Votes Necessary to Confirm the Plan

           If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one impaired

 class has accepted the Plan without counting the votes of any insiders within that class, and (2) all

 impaired classes have voted to accept the Plan, unless the Plan is eligible to be confirmed by

 “cramdown” on non-accepting classes, as discussed later in Section (IV.A.7).

                        6.   Votes Necessary for a Class to Accept the Plan

          A class of claims is considered to have accepted the Plan when more than one-half (½)

 in number and at least two-thirds (2/3) in dollar amount of the allowed claims that actually voted,

 voted in favor of the Plan.

                        7.   Treatment of Nonaccepting Classes

          As noted above, even if all impaired classes do not accept the proposed Plan, the Court may

 nonetheless confirm the Plan if the nonaccepting classes are treated in the manner required by the

 Code. The process by which nonaccepting classes are forced to be bound by the terms of the Plan

 is commonly referred to as “cramdown”. The Code allows the Plan to be “crammed down” on

 nonaccepting classes of claims if it meets all consensual requirements except the voting requirements

 of section 1129(a)(8) and if the Plan does not “discriminate unfairly” and is “fair and equitable”

 toward each impaired class that has not voted to accept the Plan as referred to in 11 U.S.C.

 §1129(b) and applicable case law.




                                                    43
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                 Desc Main
                                     Document    Page 46 of 56



                        8.   Request for Confirmation Despite Nonacceptance by Impaired
                             Class(es)

           The party proposing this Plan asks the Court to confirm this Plan by cramdown on impaired

 classes if any of these classes do not vote to accept the Plan.

      H.        Liquidation Analysis

           Another confirmation requirement is the “Best Interest Test,” which requires a liquidation

 analysis. Under the Best Interest Test, if a claimant is in an impaired class and that claimant does not

 vote to accept the Plan, then that claimant must receive or retain under the Plan property of a value not

 less than the amount that such holder would receive or retain if the Debtor’s assets were liquidated

 under Chapter 7 of the Bankruptcy Code.

           In a Chapter 7 case, the Debtor’s assets are usually sold by a Chapter 7 trustee. Secured

 creditors are paid first from the sales proceeds of properties on which the secured creditor has a lien.

 Administrative claims are paid next. Next, unsecured creditors are paid from any remaining sales

 proceeds, according to their rights to priority. Unsecured creditors with the same priority share in

 proportion to the amount of their allowed claims.

           For the Court to be able to confirm this Plan, the Court must find that all creditors who do

 not accept the Plan will receive at least as much under the Plan as such holders would receive under

 a Chapter 7 liquidation. The Debtor maintains that this requirement is met here for the following

 reasons:

           Conversion of the case to Chapter 7 will substantially delay the dividend, if any, to creditors

 herein and result in an additional layer of administrative expenses associated with Chapter 7

 Trustee’s commissions and the professional fees of the Chapter 7 Trustee which will be paid before

 priority unsecured and general unsecured creditors receive their pro rata share of available estate

 assets. As such, the Debtor believes that secured, priority unsecured and general unsecured


                                                     44
 4848-8167-6242, v. 1
Case 18-10752-VFP                Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                 Desc Main
                                        Document    Page 47 of 56



 creditors are better off by the liquidation of the estate assets and payment of the claims of creditors

 in accordance with its Chapter 11 Plan of Liquidation, as opposed to conversion of the case to a

 proceeding under Chapter 7. In Chapter 7 liquidation, general unsecured creditors will receive no

 dividend.



                Focazio MD PA

                                          Debtor’s Estimated Liquidation Value of Assets


        a. Cash on hand                                                              $2,000
        b. Accounts receivable                                                 $499,414.8137
        c. Inventory                                                                   $100
        d. Office furniture                                                          $4,500
        e. Machinery & equipment                                                     $4,000
        f. License                                                                  $10,000

                             Total Assets at Liquidation Value                                $

        Less: Secured creditors’ recoveries                                       $7,000,000
        Less: Chapter 7 trustee fees and expenses                                          $
        Less: Chapter 11 Administrative Expenses                                    $385,000
        Less: Priority claims, excluding Administrative                                    $
        Expense claims
        [Less: Debtor’s claimed exemptions]                                                   $

            (1) Balance for unsecured claims                                                  $

            (2) Total dollar amount of unsecured claims                                       $




 37
      Per the Petition, however, the receivables are aged and will be difficult to collect.

                                                               45
 4848-8167-6242, v. 1
Case 18-10752-VFP           Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                             Desc Main
                                   Document    Page 48 of 56


   Endo Surgical

                                    Debtor’s Estimated Liquidation Value of Assets

   Assets
   a. Cash on hand                                                             $3,000
   b. Accounts receivable                                                  1,100,00038
   c. Office furniture & Equipment39                                           $1,500
   d. License (owned by Focazio MD PA)                                             $0

                         Total Assets at Liquidation Value                             $0

   Less: Secured creditors’ recoveries                                      $7,000,000
   Less: Chapter 7 trustee fees and expenses                                         $
   Less: Chapter 11 Administrative Expenses                                          $
   Less: Priority claims, excluding Administrative                                   $
   Expense claims
   [Less: Debtor’s claimed exemptions]                                                 $0

        (1) Balance for unsecured claims                                                $

        (2) Total dollar amount of unsecured claims                         $6,000,000




  38
     As of Petition Date, however, collectability is highly questionable due to several reasons due in part to inexperienced
  and careless staff leading to faulty infrastructure and certain issues with insurance companies
  39
     Pursuant to a Lien in favor of FCB.
                                                             46
  4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                   Desc Main
                                     Document    Page 49 of 56



      I.        Feasibility

           Another requirement for confirmation involves the feasibility of the Plan, which means that

 confirmation of the Plan is not likely to be followed by the liquidation or the need for further

 financial reorganization of Debtor or any successor to Debtors under the Plan, unless such

 liquidation or reorganization is proposed in the Plan.

            There are at least two important aspects of a feasibility analysis. The first aspect considers

 whether Debtors will have enough cash on hand on the Effective Date of the Plan to pay all the claims

 and expenses that are entitled to be paid on such date. The Debtors maintain that this aspect of feasibility

 is satisfied as illustrated here, based upon the value of the Debtors’ assets.

            The second aspect considers whether the Debtors will have enough cash over the life of the Plan

 to make the required Plan payments.

            Focazio MD PA

            Focazio MD PA believes it will experience an increase in net revenues of 17% per month for

 the next sixty (60) months. This is based on 430 patients monthly. Net monthly revenue will increase

 by $67,388 with expenses of $55,709 resulting in a net monthly profit of $11,679 – a 17% increase.

 Accordingly, over the next sixty (60) months, the Debtor expects 25,800 additional patients, $4,043,488

 in gross revenue, $3,342,516 in expenses and $700,972 in net revenues equating to 17% increase in net

 profits.

            Endo Surgical

            Below is a chart indicating the number of patients, revenue, and expenses Endo Surgical expects

 over the next sixty (60) months.

                                                    ENDO
                               #
               Month        patients   Revenue    Expenses                Net    Net/Revenue
                        1     258        $263,500   $245,553             $17,947         7%


                                                      47
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17   Desc Main
                                    Document    Page 50 of 56



                         2   258      $263,500        $245,553   $17,947     7%
                         3   258      $263,500        $245,553   $17,947     7%
                         4   258      $263,500        $245,553   $17,947     7%
                         5   258      $263,500        $245,553   $17,947     7%
                         6   258      $263,500        $245,553   $17,947     7%
                         7   258      $263,500        $245,553   $17,947     7%
                         8   258      $263,500        $245,553   $17,947     7%
                         9   258      $263,500        $245,553   $17,947     7%
                        10   258      $263,500        $245,553   $17,947     7%
                        11   258      $263,500        $245,553   $17,947     7%
                        12   258      $263,500        $245,553   $17,947     7%
                        13   263      $263,500        $245,553   $17,947     7%
                        14   263      $263,500        $245,553   $17,947     7%
                        15   263      $263,500        $245,553   $17,947     7%
                        16   263      $266,000        $245,553   $20,447     8%
                        17   263      $266,000        $245,553   $20,447     8%
                        18   263      $266,000        $245,553   $20,447     8%
                        19   263      $266,000        $245,553   $20,447     8%
                        20   263      $266,000        $245,553   $20,447     8%
                        21   263      $266,000        $245,553   $20,447     8%
                        22   263      $266,000        $245,553   $20,447     8%
                        23   263      $266,000        $245,553   $20,447     8%
                        24   263      $266,000        $245,553   $20,447     8%
                        25   269      $266,000        $245,553   $20,447     8%
                        26   269      $266,000        $245,553   $20,447     8%
                        27   269      $274,000        $245,553   $28,447    10%
                        28   269      $274,000        $245,553   $28,447    10%
                        29   269      $274,000        $245,553   $28,447    10%
                        30   269      $274,000        $245,553   $28,447    10%
                        31   269      $274,000        $245,553   $28,447    10%
                        32   269      $274,000        $245,553   $28,447    10%
                        33   269      $274,000        $245,553   $28,447    10%
                        34   269      $274,000        $245,553   $28,447    10%
                        35   269      $274,000        $245,553   $28,447    10%
                        36   269      $274,000        $245,553   $28,447    10%
                        37   280      $274,000        $245,553   $28,447    10%
                        38   280      $274,000        $245,553   $28,447    10%
                        39   280      $279,500        $245,553   $33,947    12%
                        40   280      $279,500        $245,553   $33,947    12%
                        41   280      $279,500        $245,553   $33,947    12%
                        42   280      $279,500        $245,553   $33,947    12%


                                                 48
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                Desc Main
                                    Document    Page 51 of 56



                   43        280        $279,500    $245,553    $33,947                  12%
                   44        280        $279,500    $245,553    $33,947                  12%
                   45        280        $279,500    $245,553    $33,947                  12%
                   46        280        $279,500    $245,553    $33,947                  12%
                   47        280        $279,500    $245,553    $33,947                  12%
                   48        280        $279,500    $245,553    $33,947                  12%
                   49        290        $279,500    $245,553    $33,947                  12%
                   50        290        $279,500    $245,553    $33,947                  12%
                   51        290        $288,000    $245,553    $42,447                  15%
                   52        290        $288,000    $245,553    $42,447                  15%
                   53        290        $288,000    $245,553    $42,447                  15%
                   54        290        $288,000    $245,553    $42,447                  15%
                   55        290        $288,000    $245,553    $42,447                  15%
                   56        290        $288,000    $245,553    $42,447                  15%
                   57        290        $288,000    $245,553    $42,447                  15%
                   58        290        $288,000    $245,553    $42,447                  15%
                   59        290        $288,000    $245,553    $42,447                  15%
                   60        290        $288,000    $245,553    $42,447                  15%
               TOTAL        16,320   $16,400,500 $14,733,205 $1,667,295                  10%

           The Debtor’s financial projections are feasible based upon their financial records

 maintained by Debtors prior to and during the pendency of the bankruptcy case and anticipated

 future business.

           Accordingly, the Debtors’ Plan is feasible.

                                                    VI.

                              EFFECT OF CONFIRMATION OF PLAN

      A.        Discharge

           The Plan provides that upon confirmation of the Plan, the Debtors shall be discharged of

 liability for payment of debts incurred before confirmation of the Plan, to the extent specified in 11

 U.S.C. §1141. However, any liability imposed by the Plan will not be discharged. If Confirmation

 of the Plan does not occur or if, after Confirmation occurs, the Proponents elect to terminate the Plan,

 the Plan shall be deemed null and void. In such event, nothing contained in the Plan shall be deemed



                                                    49
 4848-8167-6242, v. 1
Case 18-10752-VFP              Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17              Desc Main
                                      Document    Page 52 of 56



 to constitute a waiver or release of any claims against the Debtors or their estate or any other

 persons, or to prejudice in any manner the rights of the Debtors or their estate or any person in any

 further proceeding involving the Debtors or their estate. The provisions of the Plan shall be binding

 upon Debtors, the Proponents, all creditors and all equity interest holders, regardless of whether

 such claims or equity interest holders are impaired or whether such parties accept the Plan, upon

 Confirmation thereof. Moreover, any judgments docketed against the Debtors in the State of New

 Jersey and any county or subdivision thereof will be expunged upon confirmation of the Plan.

      B.        Release of Claims

                        1. Release

           Except as otherwise expressly provided for in this Plan, the distributions and rights

 afforded in the Plan shall be complete and full satisfaction and release, effective as of the Effective

 Date, of all Claims against the Debtors or any of their assets or properties of any nature whatsoever.

 Commencing on the Effective Date, except as otherwise expressly provided for in this Plan, all

 Claimants are forever releasing, waiving, and discharging and shall be precluded forever from

 asserting against the Debtors of any other or further claims, obligations, suits, judgments, liens,

 encumbrances, damages, debts, rights, causes of action, and liabilities whatsoever arising on or

 prior to the Effective Date in any way relating to the Debtors, the conduct of the Debtors’ business

 or affairs, this Chapter 11 Case, or the Plan, including but not limited to all principal and accrued

 and unpaid interest on the debts of the Debtors based on any act or omission, transaction or other

 activity or security instrument or other agreement of any kind or nature occurring, arising or

 existing prior to the Effective Date, that was or could have been the subject of any Claim, whether

 or not Allowed; provided, however, that such release, waiver and discharge shall not apply in any

 respect to any acts or omission that are the result of fraud, gross negligence or willful misconduct

 by the Debtors from the Petition Date to the Effective Date.

                                                   50
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17               Desc Main
                                     Document    Page 53 of 56



           On and after the Effective Date, as to every Claim, every Holder of a Claim shall be

 precluded from asserting against the Debtors for any further Claim based on any document,

 instrument, act, omission, transaction or other activity of any kind or nature that occurred prior to

 the Effective Date.

           Pursuant to Bankruptcy Rule 9019, confirmation of the Plan shall constitute, and all

 consideration distributed under this Plan shall be in exchange for and in complete satisfaction,

 settlement, and release of and an injunction against, all as of the Effective Date, any and all Claims,

 demands, allegations or causes of action, against the Debtors and their respective agents,

 representatives, officers, shareholders, members, employees, financial advisors, accountants,

 attorneys, or employees for any liability for actions taken or omitted to be taken in good faith under

 or in connection with the Plan or in connection with the Chapter 11 case or the operation of the

 Debtors during the pendency of the Chapter 11 case.

                        2.   Settlement of Claims and Controversies; General Injunction

           The provisions of the Plan shall constitute a good faith compromise and settlement of

 claims or controversies relating to the contractual and legal rights that a Holder of a Claim may

 have with respect to any Claim, or any distribution to be made on account of such an Allowed

 Claim.

           Except as otherwise provided in the Plan, the Confirmation Order will provide that all

 persons and entities who have held, hold, or may hold Claims against the Debtors are permanently

 enjoined, on and after the Confirmation Date, from (A) commencing or continuing in any manner

 any action or other proceeding of any kind with respect to any such Claim or taking any act to

 recover such Claim outside of the claims allowance procedure discussed in the Plan and the

 Bankruptcy Code and Bankruptcy Rules, (B) the enforcement, attachment, collection or recovery

 by any manner or means of any judgment, award, decree or Order against the Debtors on account

                                                   51
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                    Desc Main
                                    Document    Page 54 of 56



 of any such Claim, (C) creating, perfecting or enforcing any encumbrance of any kind against the

 Debtors or against the property or interests in property of the Debtors on account of any such Claim

 and (D) asserting any right of setoff, subrogation or recoupment of any kind against any obligation

 due from the Debtors or against the property or interests in property of the Debtors on account of

 any such Claim.

      C.        Revesting of Property in the Debtors

           Except as provided in the Plan, the confirmation of the Plan revests all of the property of the

 estate in the Debtors. Dr. William Focazio will receive 100% ownership of the Debtors upon

 confirmation.

      D.        Modification of Plan

           The Proponents may modify the Plan at any time before confirmation. However, the Court

 may require a new disclosure statement and/or revoting on the Plan if Proponents modify the plan

 before confirmation. You do not have to re-vote if you already voted.

           The Proponents may also seek to modify the Plan at any time after confirmation so long as

 (1) the Plan has not been substantially consummated, and (2) the Court authorizes the proposed

 modification after notice and a hearing. Proponents further reserves the right to modify the treatment

 of any Allowed Claims at any time after the Effective Date of the Plan upon the consent of the

 Creditor whose Allowed Claim treatment is being modified, so long as no other Creditors are

 materially adversely affected.

      E.        Post-Confirmation Conversion/Dismissal

           Focazio MD PA

         The Post-Confirmation Officers/Managers of the Debtor, and their compensation, shall be
 as follows:




                                                      52
 4848-8167-6242, v. 1
Case 18-10752-VFP             Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17              Desc Main
                                     Document    Page 55 of 56



                  Name                        Position                  Compensation

  RJ Capital40                      Manager                      60% of Net Profits

  Dr. William Focazio                Physician/Owner/Operator $100,000


             Endo Surgical

         The Post-Confirmation Officers/Managers of the Debtor, and their compensation, shall be
 as follows:

                  Name                        Position                   Compensation

  RJ Capital41                     Manager                        60% of Net Profits

  Dr. William Focazio              Physician/Owner/Operator       $150,000


             A creditor or party in interest may bring a motion to convert or dismiss the case under

 Section 1112(b), after the Plan is confirmed, if there is a default in performance of the Plan or if

 cause exists under Section 1112(b). If the Court orders the case converted to Chapter 7 after the

 Plan is confirmed, then all property that had been property of the Chapter 11 estate, and that has not

 been disbursed pursuant to the Plan, will revest in the Chapter 7 estate, and the automatic stay will

 be reimposed upon the revested property only to the extent that relief from stay was not previously

 granted by the Court during this case.


      40
        The Debtor intends to clarify its relationship, both monetary and non-monetary, with RJ
      Capital by filing a Certification of Dr. Focazio in support of confirmation which attaches the
      Management Agreement between the parties. The Management Agreement will articulate (1)
      the funding to be provided by RJ Capital, (2) the compensation arrangement between the
      parties (the 60% arrangement is no longer applicable and will be clarified), and (3) the
      numerous duties that RJ Capital will be handling. In short, RJ Capital will be handling all
      back-office duties including hiring, firing, scheduling, accounting, tax filings, procuring
      equipment, building management, etc. The purpose of the Management Agreement is to,
      among other things, allow Dr. Focazio to solely concentrate on practicing medicine and
      generating revenues therefrom. RJ Capital will be in charge of and be responsible for all non-
      medical duties and management as will be set forth in the Management Agreement.

      41
           See footnote 40.

                                                   53
 4848-8167-6242, v. 1
Case 18-10752-VFP            Doc 453 Filed 11/13/20 Entered 11/13/20 15:55:17                 Desc Main
                                    Document    Page 56 of 56



            Quarterly fees pursuant to 28 U.S.C. § 1930(a)(6) continue to be payable to the Office of the

 United States Trustee post-confirmation until such time as the case is converted, dismissed, or closed

 pursuant to a final decree.

      F.        Closing of Case

           Immediately followng the first payment under          Plans, such Plans shall be deemed

 “consummated” and the Debtors will move to close the cases. Nothing herein shall prevent the

 Debtors from completing or instituting such proceedings as may be necessary for the enforcement

 of any claim of the Debtors which may have existed against any third party before or which may

 exist after Confirmation which may have not been enforced or prosecuted prior to Confirmation.

                                                  McMANIMON, SCOTLAND
                                                  & BAUMANN, LLC

                                                  Counsel to William Focazio, MD, P.A. and
                                                  Endo Surgical Center of North Jersey, P.C.,
                                                  Chapter 11 Debtors and Debtors-in-Possession


                                                  By:     /s/ Anthony Sodono, III
                                                           ANTHONY SODONO, III
                                                          SARI B. PLACONA

                                                  WILLIAM FOCAZIO MD, PA and ENDO
                                                  SURGICAL CENTER OF NORTH JERSEY,
                                                  P.C.



                                                  By:     /s/ William Focazio
                                                          WILLIAM FOCAZIO

 November 13, 2020




                                                     54
 4848-8167-6242, v. 1
